Exhibit 10.1

 

FIXED RATE TERM LOAN AGREEMENT

 

Between

 

BOYLSTON DOWNTOWN LIMITED PARTNERSHIP

 

as “Borrower”

 

and

 

HARTFORD LIFE INSURANCE COMPANY

 

as “Lender”

 

Dated as of July 8, 2013

 

Hartford Loan No. BHM0U02F9

 

--------------------------------------------------------------------------------


 

Hartford Loan No. BHM0U02F9

 

FIXED RATE TERM LOAN AGREEMENT

 

This FIXED RATE TERM LOAN AGREEMENT (this “Agreement”) is entered into as of
July 8, 2013 by and between BOYLSTON DOWNTOWN LIMITED PARTNERSHIP, a
Massachusetts limited partnership (“Borrower”), and HARTFORD LIFE INSURANCE
COMPANY, a Connecticut corporation (together with its participants, successors
and/or assigns, “Lender”).

 

RECITALS:

 

WHEREAS, Borrower desires to obtain the Loan (as defined herein) from Lender;
and

 

WHEREAS, Lender is willing to make the Loan to Borrower, subject to and in
accordance with the conditions and terms of this Agreement and the other Loan
Documents,

 

NOW, THEREFORE, in consideration of the covenants set forth in this Agreement,
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree, represent and warrant
as follows:

 

ARTICLE 1.

 

CERTAIN DEFINITIONS

 

Section 1.1.           Certain Definitions.  As used herein, the following terms
have the meanings indicated:

 

“Affiliate” means, as to any specified Person, any other Person that directly or
indirectly (through one or more intermediaries) controls, is controlled by or is
under common control with the specified Person.  “Control” shall be deemed to
exist if such other Person owns more than 50% of any class of ownership or
voting interests of the specified Person or possesses, directly or indirectly,
the power to direct or cause the direction of the management and decision making
policies of the specified Person, whether through ownership of voting interests,
by contract, or otherwise.

 

“Agreement” shall have the meaning ascribed to such term in the preamble hereof
and shall include all amendments, modifications, renewals, restatements,
extensions, substitutions and replacements hereof.

 

“Anti-Money Laundering Laws” means the USA Patriot Act of 2001, the Bank Secrecy
Act, as amended from time to time, Executive Order 13324 — Blocking Property and
Prohibiting Transactions with Persons Who Commit, Threaten to Commit, or Support
Terrorism, together with all annexes thereto, as amended from time to time, and

 

--------------------------------------------------------------------------------


 

other federal laws and regulations and executive orders administered by the
United States Department of the Treasury, Office of Foreign Assets Control
(“OFAC”) which prohibit, among other things, the engagement in transactions
with, and the provision of services to, certain foreign countries, territories,
entities and individuals (such individuals include specially designated
nationals, specially designated narcotics traffickers and other parties subject
to OFAC sanction and embargo programs), and such additional laws and programs
administered by OFAC which prohibit dealing with individuals or entities in
certain countries regardless of whether such individuals or entities appear on
any of the OFAC lists.

 

“Applicable Prepayment Fee” means a prepayment fee payable by Borrower to Lender
in an amount equal to:

 

(a)           For any prepayment tendered (or deemed tendered) during the
Lockout Period, the Lockout Prepayment Fee;

 

(b)           For any prepayment tendered (or deemed tendered) during the period
from and including the first Business Day following the expiration of the
Lockout Period through and including July 31, 2023, a prepayment fee equal to
Initial Yield Maintenance;

 

(c)           For any prepayment tendered (or deemed tendered) during the period
from and including August 1, 2023 through and including March 31, 2028, a
prepayment fee equal to Modified Yield Maintenance; and

 

(d)           For any prepayment tendered (or deemed tendered) during the period
from and including April 1, 2028 through and including the Scheduled Maturity
Date, no prepayment fee or premium (including applicable Yield Maintenance)
shall be payable in connection with a prepayment.

 

“Application” means the Mortgage Loan Application dated May 16, 2013, submitted
by Borrower to Lender, as the same was modified (if at all) by the Commitment
(as defined in the Application).

 

“Assignment of Leases and Rents” means the Assignment of Leases and Rents dated
as of the Funding Date, executed by Borrower for the benefit of Lender, and
conveying to Lender an interest in the Leases and the Rents, as more fully
described therein, and all amendments, modifications, renewals, restatements,
extensions, substitutions and replacements thereof.

 

“Assignment of Management Agreement” means, collectively, each Assignment of
Management Agreement and Subordination of Management Fees dated on or after the
Funding Date, now or hereafter executed by Borrower, and consented to by each
Property Manager, for the benefit of Lender (including any Assignment of
Management Agreement and Subordination of Management Fees executed in connection
with an Assumption, or Lender’s approval of a new Management Agreement pursuant
to Section 9.9), and conveying to Lender an interest in each Management
Agreement as

 

2

--------------------------------------------------------------------------------


 

more fully described therein, and all amendments, modifications, renewals,
restatements, extensions, substitutions and replacements thereof.

 

“Assumption” has the meaning ascribed to such term in Section 8.3.

 

“Assumption Fee” has the meaning ascribed to such term in Section 8.3.

 

“Assumption Request” has the meaning ascribed to such term in Section 8.3.

 

“Assumption Work Deposit” has the meaning ascribed to such term in Section 8.3.

 

“Authorized Representative” means, for any Person, an authorized executive
officer (which, for purposes of this Agreement, means a president, vice
president, secretary, treasurer, chief executive officer or chief operating
officer), member, manager or partner of such Person acting in a representative
(and not such Person’s individual) capacity, who is duly authorized by all
necessary action to bind such Person contractually and whose responsibilities
with such Person require that he/she has knowledge relating to the subject
matter of the applicable certification or affidavit.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as amended from time to time, and any successor statute or
statutes and all rules and regulations from time to time promulgated thereunder.

 

“Borrower” shall have the meaning ascribed to such term in the preamble hereof
and shall include any Persons who may hereafter become a Borrower in connection
with an Assumption.

 

“Borrower Party” or “Borrower Parties” means, individually and/or collectively,
Borrower, Carveout Indemnitor, any General Partner and their respective
Affiliates (including any Property Manager that is an Affiliate).

 

“Business Day” means any day, other than a Saturday, Sunday, legal holiday or
any other day on which national banks in Hartford, Connecticut are authorized or
required by law to close for general banking business.

 

“Carveout Indemnitor” means New England Realty Associates Limited Partnership, a
Massachusetts limited partnership, and any replacement Carveout Indemnitor
approved by Lender in its discretion in connection with an Assumption.

 

“Carveout Indemnity” means, collectively, each Carveout Indemnity Agreement,
dated on or after the Funding Date, and now or hereafter executed by Carveout
Indemnitor to and for the benefit of Lender (including any Carveout Indemnity
Agreement executed in connection with an Assumption), and all amendments,
modifications, renewals, restatements, extensions, substitutions and
replacements thereof and joinders thereto.

 

“Casualty” has the meaning ascribed to such term in Section 3.2(a).

 

3

--------------------------------------------------------------------------------


 

“Casualty Consultant” has the meaning ascribed to such term in Section 3.2(e).

 

“Closing Statement” means the closing statement attached as Exhibit B showing
total costs relating to the subject transaction and use of the proceeds of the
Loan.

 

“Collateral” has the meaning ascribed to such term in the Mortgage.

 

“Condemnation” has the meaning ascribed to such term in Section 3.3(a).

 

“Constituent Member” means a Person that holds a membership or partnership
interest in Borrower as of the Funding Date.

 

“Contract Rate” means the non-default per annum rate of interest accruing on the
outstanding principal balance of the Note as set forth in Section 2.2(a).

 

“Converted Treasury Yield” means the yield available, or if there is more than
one yield available, the average yields of United States Treasury non-callable
bonds and notes having a maturity date closest to (before, on, or after) the
Scheduled Maturity Date, as reported in the Wall Street Journal or similar
publication on the fifth (5th) Business Day preceding the date prepayment will
be made, converted to a monthly equivalent yield (the monthly “equivalent yield”
being an annualized rate which, when compounded monthly, is equivalent to the
selected Treasury rate when compounded semi-annually).  The Converted Treasury
Yield shall be calculated by Lender and, absent manifest error, shall be deemed
conclusive.

 

“Debt” means, for any Person, without duplication:  (i) all indebtedness of such
Person for borrowed money, for amounts drawn under a letter of credit, or for
the deferred purchase price of property for which such Person or its assets is
liable, (ii) all unfunded amounts under a loan agreement, letter of credit, or
other credit facility for which such Person would be liable, if such amounts
were fully advanced thereunder, (iii) all amounts required to be paid by such
Person as a guaranteed payment, including guaranteed payments to partners,
members or other equity owners, or a preferred or special dividend, including
any mandatory redemption of shares or interests, (iv) all indebtedness
guaranteed by such Person, directly or indirectly, (v) all obligations under
leases that constitute capital leases for which such Person is liable, and
(vi) all obligations of such Person under interest rate swaps, caps, floors,
collars and other interest hedge agreements, in each case whether such Person is
liable contingently or otherwise, as obligor, guarantor or otherwise, or in
respect of which obligations such Person otherwise assures a creditor against
loss.

 

“Debt Service” means the monthly payments of interest, principal (if any) and
any other scheduled payments due in connection with the Loan for the period of
time in question, but excluding deposits or payments into escrows or reserves
required pursuant to the terms of the Loan Documents.

 

“Debt Service Coverage Ratio” means a quotient, expressed as a percentage, of
(i) projected Net Operating Income for the twelve (12) consecutive month period
commencing as of the specified date of determination (or if no date for
determination is

 

4

--------------------------------------------------------------------------------


 

specified, then as of the date of determination by Lender), divided by (ii) Pro
Forma Debt Service which is to become due and payable for the same period.  The
Net Operating Income and Pro Forma Debt Service shall be determined by Lender in
the exercise of its reasonable judgment and Lender’s determination of the Debt
Service Coverage Ratio, absent manifest error, shall be deemed conclusive.

 

“Default Rate” means the lower of (i) the maximum rate of interest allowed by
applicable law for commercial loans of this type, and (ii) four percent (4%) per
annum in excess of the Contract Rate.

 

“Demand Period” means a period of fifteen (15) days, commencing on the date a
written demand is issued by Lender and expiring at Lender’s close of business on
the fifteenth (15th) day following the date of said demand.

 

“Environmental Indemnity Agreement” means, collectively, each Environmental
Indemnity Agreement dated on or after the Funding Date, now or hereafter
executed by Borrower and Carveout Indemnitor for the benefit of Lender, and
pertaining to environmental matters affecting the Property (including any
Environmental Indemnity Agreement executed in connection with an Assumption),
and all amendments, modifications, renewals, restatements, extensions,
substitutions and replacements thereof and joinders thereto.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“Escrow Agent” means the Title Company, in its capacity as the Person
responsible for the consummation of the transaction contemplated by this
Agreement pursuant to the Escrow Instructions.

 

“Escrow Instructions” mean Lender’s written escrow instruction to Escrow Agent
relating to the consummation of the transaction contemplated by this Agreement.

 

“Event of Default” has the meaning ascribed to such term in Article 10.

 

“Family Member” means a spouse, child or grandchild of Harold Brown (i.e. the
Treasurer of General Partner as of the date of this Agreement) or any trust
established for the benefit of any one or more of the foregoing.

 

“Funding Date” shall be considered the date that the proceeds of the Loan are
wired or delivered to the Escrow Agent, regardless of the date that the Escrow
Agent releases such funds to Borrower.

 

“GAAP” means generally accepted accounting principles in the United States of
America in effect as of the date of determination, in all cases, consistently
applied from year to year.

 

“General Partner” means, 62 Boylston Street, Inc., and any other Person who may
at any time in the future, with Lender’s approval (such approval not to be

 

5

--------------------------------------------------------------------------------


 

unreasonably withheld if no Event of Default exists), become a general partner
of Borrower.

 

“Governmental Authority” means any court, board, agency, commission, office or
other authority of any nature whatsoever for any governmental unit (federal,
state, county, district, municipal, city or otherwise) whether now or hereafter
in existence, claiming jurisdiction over the Collateral or any part thereof, or
any rights or remedies available to Lender under the Loan Documents, at law or
in equity.

 

“Guaranty” means, collectively, the instruments of guaranty, if any, now or
hereafter in effect in favor of or for benefit of Lender, including the Carveout
Indemnity dated as of the Funding Date, executed by Carveout Indemnitor, and all
amendments, modifications, renewals, restatements, extensions, substitutions and
replacements thereof.

 

“Impound Period” means the time period, if any, commencing on the first Payment
Date following the date on which Lender shall notify Borrower in accordance with
the terms hereof, that the Debt Service Coverage Ratio is then less than 125%
(with such Debt Service Coverage Ratio being determined based on, inter alia,
the projected Net Operating Income for the twelve (12) consecutive months
following the date of Lender’s determination of such ratio and the Pro Forma
Debt Service which is to become due and payable for the same period of time) and
continuing through the date on which Lender shall notify Borrower in accordance
with the terms hereof that the Debt Service Coverage Ratio then equals or
exceeds 125% (with such Debt Service Coverage Ratio being determined based on,
inter alia, the projected Net Operating Income for the twelve (12) consecutive
months following the date of Lender’s determination of such ratio and the Pro
Forma Debt Service which is to become due and payable for the same period of
time).

 

“Impounds” has the meaning ascribed to such term in Section 4.1(a).

 

“Improvements” has the meaning ascribed to such term in the Mortgage.

 

“Indemnified Parties” means, collectively: (i) Lender, (ii) any Servicer or any
subservicer, consultant, or contractor engaged by Lender or Servicer which may
now or hereafter be involved with the servicing of the Loan, (iii) any Person in
whose name the encumbrance created by the Mortgage may now or hereafter be
recorded, (iv) any Person who may now or hereafter hold a full or partial
interest, including any participation interest, in the Loan (or in the Property
as a result of the acquisition thereof by Lender or any nominee or subsidiary of
Lender in connection with a foreclosure or deed-in-lieu of foreclosure), (v) any
receiver or fiduciary appointed in a foreclosure or other enforcement action
under the Loan Documents, and (vi) the respective directors, officers,
employees, shareholders, members, partners, employees, agents, consultants,
contractors, Affiliates, successors and assigns of any and all of the foregoing.

 

“Initial Yield Maintenance” means a yield maintenance prepayment premium equal
to the greater of:

 

6

--------------------------------------------------------------------------------


 

(A) in connection with a deemed or permitted partial prepayment, one percent
(1%) of the portion of the outstanding principal balance of the Note being
prepaid, and in connection with a deemed or permitted prepayment in full, one
percent (1%) of the outstanding principal balance of the Note as of the date
prepayment or deemed prepayment is tendered to Lender (prior to application of
the principal being prepaid); and

 

(B) an amount determined by:

 

(i)                                     Calculating the sum of the present
values of all unpaid principal and interest payments required under the Loan
Documents from and including the date of prepayment through and including the
Scheduled Maturity Date, including the present value of the outstanding
principal balance of the Note as of such Scheduled Maturity Date (prior to the
application of the principal being prepaid), utilizing a discount rate equal to
the sum of (A) the Converted Treasury Yield plus (B) fifty (50) basis points,
divided by the frequency of the interest payments made during a calendar year;
and

 

(ii)                                  Subtracting from such sum the outstanding
principal balance of the Note (prior to application of the principal being
prepaid) as of the date prepayment will be made; and

 

(iii)                               Multiplying such remainder by the quotient
of (A) the principal being prepaid, divided by (B) the outstanding principal
balance of the Note as of the date of prepayment (prior to application of the
principal being prepaid).

 

“Insurance” has the meaning ascribed to such term in Section 3.1(a).

 

“Insurance Premiums” has the meaning ascribed to such term in Section 3.1(b).

 

“Lease” or “Leases” have the meanings ascribed to such terms in the Mortgage.

 

“Legal Requirements” means all federal, state, county, municipal and other
governmental statutes, laws, rules, orders, regulations, ordinances, judgments,
decrees and injunctions of Governmental Authorities affecting the Collateral or
any part thereof, or the construction, use, alteration or operation thereof, or
any part thereof, whether now or hereafter enacted and in force, and all
permits, licenses and authorizations and regulations relating thereto, and all
covenants, agreements, restrictions and encumbrances contained in any
instruments, either of record or known to Borrower, at any time in force
affecting the Collateral or any part thereof, including any which may
(i) require repairs, modifications or alterations in or to the Property or any
part thereof or (ii) in any way limit the use and enjoyment of the Collateral.

 

“Lien” means (i) any deed of trust, mortgage, assignment, encumbrance, pledge,
security agreement, financing statement, conditional sale or trust receipt or a
lease, consignment or bailment for security purposes; (ii) any lis pendens,
notice of pendency, stop order, stop notice, notice of intention to file
mechanic’s or material supplier’s lien, mechanic’s or material supplier’s lien 
(excluding, however, any notice filed pursuant to applicable state law solely to
preserve future lien rights); (iii) any other interest in or to,

 

7

--------------------------------------------------------------------------------


 

or claim against, the Collateral, securing an obligation owed to, or evidencing
a claim by, any Person other than the owner of the Property, whether such
interest or claim is based on common law, statute or contract; or (iv) any
reservation, exception, encroachment, easement, right of way, memorandum,
declaration, covenant, condition, restriction, or other title exception,
encumbrance, or matter of record affecting the Property (excluding, however, any
notices or memoranda of leases relating to the leasing of space within the
Property permitted in accordance with the terms of the Loan Documents, the
Permitted Encumbrances, or any other matter approved in writing by Lender in is
discretion).

 

“Loan” means the loan in the aggregate principal amount of Forty Million and
NO/100 Dollars ($40,000,000.00) to be funded by Lender to Borrower under and
subject to this Agreement, to be evidenced by the Note and to be secured by the
Loan Documents.

 

“Loan Documents” means, collectively: (i) this Agreement, (ii) the Note,
(iii) the Mortgage, (iv) the Assignment of Leases and Rents, (v) the Carveout
Indemnity, (vi) the Environmental Indemnity Agreement, (vii) Uniform Commercial
Code financing statements, (viii) such assignments of management agreements,
leasing agreements, contracts and other rights as may be requested by Lender,
(ix) all other documents now or hereafter executed by Borrower, Carveout
Indemnitor or any other Person to evidence or secure the payment or the
performance of the Loan or any other indebtedness or obligation arising with
respect to or related to the Loan or the Collateral or otherwise executed in
connection with the documents described in the foregoing items (i) through
(viii), including the Assignment of Management Agreement, and including all
documents hereafter executed in connection with any Assumption, (x) the
Application (provided that any inconsistency between the terms of the
Application and the terms of any of the other Loan Documents shall be controlled
by the terms of the Loan Documents), and (xi) all amendments, modifications,
renewals, restatements, extensions, substitutions and replacements of or
joinders to any of the foregoing items.

 

“Loan to Cost Ratio” means, as of the specified date of determination (or if no
date for determination is specified, then as of the date of determination by
Lender), the ratio of (i) the outstanding balance of the Loan, compared to
(ii) the aggregate of the purchase price and other reasonable and customary
closing costs, as approved by Lender in its discretion, paid or assumed by any
proposed purchaser to acquire the Property, all as otherwise determined by
Lender in the exercise of its reasonable judgment, and Lender’s determination of
such ratio, absent manifest error, shall be deemed conclusive.

 

“Loan to Value Ratio” means, as of the specified date of determination (or if no
date for determination is specified, then as of the date of determination by
Lender), the ratio of (i) the outstanding balance of the Loan, compared to
(ii) the aggregate of the then “as is” value of the Property, all as determined
by Lender in the exercise of its reasonable judgment, and Lender’s determination
of such ratio, absent manifest error, shall be deemed conclusive.

 

“Lockout Period” means the period commencing on the Funding Date and ending on
July 31, 2015.

 

8

--------------------------------------------------------------------------------


 

“Lockout Prepayment Fee” has the meaning ascribed to such term in
Section 2.4(f).

 

“Losses” shall mean any and all claims, suits, liabilities (including, without
limitation, strict liabilities), actions, proceedings, obligations, debts,
damages, losses, costs, expenses, fines, penalties, charges, fees, judgments,
awards, and/or amounts paid in settlement of whatever kind or nature (including
but not limited to legal fees and other costs of defense).

 

“Major Casualty” means (i) any Casualty to the Property or the other Collateral
for which the total cost to repair or restore, as determined in the reasonable
estimation of Lender after prior consultation with Borrower, will exceed an
amount equal to $250,000.00, or (ii) any Casualty that occurs during the
existence of an Event of Default.

 

“Major Condemnation” means (i) any Condemnation to the Property or the other
Collateral for which the total cost to repair or restore (or if restoration or
repair is not practical given the nature of the Condemnation, the total
reduction in value of the Property after giving effect to the Condemnation), as
determined in the reasonable estimation of Lender after prior consultation with
Borrower, will exceed an amount equal to $250,000.00, or (ii) any Condemnation
(A) that occurs during the existence of an Event of Default, or (B) for which
the associated claims are settled during the existence of an Event of Default.

 

“Major Lease” means any Lease other than a residential lease.

 

“Management Agreement” means that certain Real Estate Management Agreement dated
April 11, 2001 between Borrower and Property Manager and approved by Lender as
of the Funding Date, and any other property management agreement, leasing
agreement and/or asset management agreement hereafter approved by Lender in
connection with an Assumption or pursuant to Section 9.9, and any and all
amendments, modifications, renewals, extensions, replacements or supplements
thereto permitted in accordance with the terms of the Loan Documents.

 

“Material Agreement” means any contract or agreement entered into by Borrower or
Property Manager which cannot be terminated within thirty (30) days without
cause or payment of a termination fee and would be binding on Lender or the
Property upon Lender foreclosing its Lien on the Property (or otherwise
accepting a deed-in-lieu of foreclosure).

 

“Maturity Date” means the earlier to occur of (i) the Scheduled Maturity Date
and (ii) any earlier date on which the Loan is required to be paid in full, by
acceleration or otherwise, under this Agreement or any of the other Loan
Documents.

 

“Modified Yield Maintenance” means a yield maintenance prepayment premium equal
to the greater of:

 

(A) in connection with a deemed or permitted partial prepayment, one percent
(1%) of the portion of the outstanding principal balance of the Note being
prepaid, and in

 

9

--------------------------------------------------------------------------------


 

connection with a deemed or permitted prepayment in full, one percent (1%) of
the outstanding principal balance of the Note as of the date prepayment or
deemed prepayment is tendered to Lender (prior to application of the principal
being prepaid); and

 

(B) an amount determined by:

 

(i)                                     Calculating the sum of the present
values of all unpaid principal and interest payments required under the Loan
Documents from and including the date of prepayment through and including the
Scheduled Maturity Date, including the present value of the outstanding
principal balance of the Note as of such Scheduled Maturity Date (prior to the
application of the principal being prepaid), utilizing a discount rate equal to
the sum of (A) the Converted Treasury Yield plus (B) one hundred basis points,
divided by the frequency of the interest payments made during a calendar year;
and

 

(ii)                                  Subtracting from such sum the outstanding
principal balance of the Note (prior to application of the principal being
prepaid) as of the date prepayment will be made; and

 

(iii)                               Multiplying such remainder by the quotient
of (A) the principal being prepaid, divided by (B) the outstanding principal
balance of the Note as of the date of prepayment (prior to application of the
principal being prepaid).

 

“Mortgage” means the Mortgage, Security Agreement and Fixture Filing dated as of
the Funding Date, executed by Borrower in favor of Lender, securing Borrower’s
obligations under the Note and encumbering, among other things, the Property,
and all amendments, modifications, renewals, restatements, extensions,
substitutions and replacements thereof.

 

“Net Operating Income” means, for any period, the amount by which Operating
Revenues exceed Operating Expenses for such period.

 

“Net Proceeds” has the meaning ascribed to such term in Section 3.2(b).

 

“Net Proceeds Deficiency” has the meaning ascribed to such term in
Section 3.2(g).

 

“Note” means the Promissory Note dated as of the Funding Date, in the stated
principal amount of $40,000,000.00, executed by Borrower and payable to the
order of Lender, and any additional promissory notes hereafter executed by
Borrower to amend, replace, restate, split or consolidate such Promissory Note,
and all amendments, modifications, renewals, restatements, extensions,
substitutions and replacements of any of the foregoing.

 

“Obligations” means, collectively: (i) the Loan, (ii) all other principal and
all interest, fees, expenses, charges, reimbursements, and other amounts arising
with respect to or related to the Loan due in connection with under or secured
by the Loan Documents, (iii) all principal, interest and other amounts which may
hereafter be loaned

 

10

--------------------------------------------------------------------------------


 

by Lender to or for the benefit of Borrower or Carveout Indemnitor, when
evidenced by a promissory note or other instrument which, by its terms, is
governed or secured by any of the Loan Documents, and (iv) all other
indebtedness, obligations, covenants, and liabilities now or hereafter existing
of any kind of Borrower or Carveout Indemnitor to Lender under any of the Loan
Documents (including, in the cases of clauses (i) and (iii) above, interest
accruing after the Maturity Date or interest which, but for the filing of a
petition in bankruptcy with respect to Borrower or Carveout Indemnitor, would
have accrued on any Obligation, whether or not a claim is allowed or allowable
for such interest in the related bankruptcy proceeding).

 

“OFAC Prohibited Person” means a country, territory or Person (i) listed on,
included within or associated with any of the countries, territories or Persons
referred to on The Office of Foreign Assets Control’s List of Specially
Designated Nationals and Blocked Persons or any other prohibited person lists
maintained by any Governmental Authority, or otherwise included within or
associated with any of the countries, territories or Persons referred to in or
prohibited by OFAC or any other Anti-Money Laundering Laws, or (ii) which pays,
donates, transfers, distributes, or otherwise assigns any property, money,
goods, services, or other benefits from the Property directly or indirectly, to
any countries, territories or Persons on or associated with any country,
territory or Person on such list or included in such laws.

 

“Operating Expenses” means, without duplication, all reasonable and necessary
expenses of operating the Property in the ordinary course of business which are
computed in accordance with GAAP and which are directly associated with and
fairly allocable to the Property for the applicable period, including Taxes,
insurance premiums, maintenance and utility costs, a reserve for replacements
and/or repairs, management or leasing fees and costs payable under the
Management Agreement (which fees and costs under the Management Agreement shall
not exceed prevailing market rates), recurring accounting, legal, and other
professional fees, fees relating to environmental audits and income and expense
audits and other expenses incurred by Lender and reimbursed by Borrower under
this Agreement and the other Loan Documents, wages, salaries, and personnel
expenses properly allocated to the Property, and any other category of recurring
property expense that is customary for a property of the type and size as the
Property and is reasonably approved by Lender; but excluding Debt Service,
capital expenditures, any of the foregoing expenses which are paid from deposits
to cash reserves previously included as Operating Expenses, any payment or
expense for which Borrower was or is to be paid or reimbursed from proceeds of
the Loan or for which Borrower was or is to be reimbursed from proceeds under
insurance or by any third party, any non-cash charges such as depreciation and
amortization, and federal, state or local income taxes, or legal and other
professional fees unrelated to the operation of the Property, in each case
subject to reasonable adjustment by Lender in accordance with its then current
audit policies and procedures.

 

“Operating Revenues” means, without duplication, all cash receipts and other
income of Borrower attributable to the ownership and operation of the Property
or otherwise arising in respect of the Property after the Funding Date, computed
in accordance with GAAP and which are properly allocable to the Property for the

 

11

--------------------------------------------------------------------------------


 

applicable period, including receipts from Leases and parking agreements,
license and concession fees and charges and other miscellaneous operating
revenues, proceeds from rental or business interruption insurance, and
withdrawals from cash reserves (except to the extent any expense paid therewith
are excluded from Operating Expenses); but excluding any interest income from
any source, security deposits and earnest money deposits until they are
forfeited by the depositor, income from Tenants in bankruptcy, advance rentals
until they are earned, capital contributions to Borrower and proceeds from a
sale, casualty, condemnation or other disposition of any portion of the
Property, and other proceeds from non-recurring or extraordinary events, in each
case subject to reasonable adjustment by Lender in accordance with its then
current audit policies and procedures.

 

“Payment Date” means the first (1st) calendar day of each calendar month,
commencing on September 1, 2013, and continuing on the first (1st) calendar day
of each calendar month thereafter; provided that if the first (1st) calendar day
of any month is not a Business Day, then the “Payment Date” for such month shall
be the first Business Day immediately following the first (1st) calendar day of
such month; provided further that a change in the Payment Date in accordance
with the immediately preceding proviso shall not change the period for which
interest is calculated in accordance with Section 2.2(b).

 

“Permitted Encumbrances” has the meaning ascribed to such term in the Mortgage.

 

“Person” means any individual, corporation, partnership, joint venture,
association, joint stock company, trust, trustee, estate, limited liability
company, limited liability partnership, unincorporated organization, real estate
investment trust, or any other form of entity

 

“Personal Property” has the meaning ascribed to such term in the Mortgage.

 

“Policy” or “Policies” has the meaning ascribed to such term in Section 3.1(b).

 

“Potential Default” means the occurrence of any event or condition that, with
the giving of notice, the passage of time, or both, would constitute an Event of
Default.

 

“Prepayment Notice” means the written notice to be given by Borrower to Lender
at least thirty (30) days but not more than sixty (60) days prior to any
prepayment of the Loan permitted under Section 2.4.

 

“Pro Forma Debt Service” means the scheduled monthly payments of Debt Service
due for the period of time in question, adjusted (i) for all periods during
which Borrower is only required to make interest-only payments pursuant to
Section 2.3(a)(ii), to include amortization payments based on the outstanding
principal balance of the Loan and the Contract Rate in effect on the date of
determination (unless otherwise noted) and a 30-year amortization schedule
commencing as of the Funding Date, and (ii) to assume that regular payments of
principal and interest shall continue to be paid during the entire period of
time in question without giving effect to the Scheduled Maturity Date.

 

12

--------------------------------------------------------------------------------


 

“Property” has the meaning ascribed to such term in the Mortgage, which includes
the property commonly known as 62 On the Park, a 269-unit multifamily project
with retail space and all related Improvements now or hereafter located on the
real property having a street address at 62 Boylston Street, Boston,
Massachusetts, as more particularly described on Exhibit A.

 

“Property Manager” means The Hamilton Company as the initial property manager
under the Management Agreement approved by Lender as of the Funding Date, and
any property manager, leasing agent, and/or asset manager hereafter approved by
Lender in connection with an Assumption, or pursuant to Section 9.9, and any
other replacement or successor permitted under the terms of the Loan Documents.

 

“Qualified Insurer” has the meaning ascribed to such term in Section 3.1(b).

 

“Rent Roll” has the meaning ascribed to such term in Section 5.1.

 

“Rents” has the meaning ascribed to such term in the Mortgage.

 

“Restoration” has the meaning ascribed to such term in Section 3.2(a).

 

“Restoration Documents” has the meaning ascribed to such term in Section 3.2(e).

 

“Restoration Retainage” has the meaning ascribed to such term in Section 3.2(f).

 

“Scheduled Maturity Date” means August 1, 2028.

 

“Servicer” has the meaning ascribed to such term in Section 12.9.

 

“Single Purpose Entity” means an entity that complies with the requirements set
forth in Section 9.11.

 

“State” means the Commonwealth of Massachusetts.

 

“Taxes” means all real estate taxes and assessments, franchise taxes and
charges, personal property taxes, and other governmental charges relating to the
Collateral (whether or not any such charge or imposition may become a Lien upon
the Collateral).

 

“Tenants” has the meaning ascribed to such term in the Mortgage.

 

“Title Company” means Chicago Title Insurance Company.

 

“Title Policy” means the ALTA (or equivalent) mortgagee title insurance policy
issued by the Title Company which (i) has an effective date as of the Funding
Date and is in the full amount of the Loan, (ii) contains no exceptions (printed
or otherwise) other than those approved by Lender (in the exercise of its
judgment), (iii) includes all reasonable and customary endorsements required by
Lender, and (iv) otherwise complies

 

13

--------------------------------------------------------------------------------


 

with Lender’s title requirements and is otherwise in substance and form
acceptable to Lender (in the exercise of its reasonable judgment).

 

“Transfer” means any direct or indirect, voluntary or involuntary sale,
transfer, conveyance, grant, mortgage, pledge, assignment, encumbrance,
alienation, grant, or divestiture of title, or any creation, imposition, or
recording of any other Lien, or any other comparable action relating to the
legal and/or beneficial ownership of, title to or interests in the Property,
Borrower, and/or General Partner; provided, however, that “Transfer” shall not
include (a) the leasing of space within the Property permitted in accordance
with the terms of the Loan Documents, (b) any Assumption permitted in accordance
with the provisions of Section 8.3 hereof, (c) any liens that are being
contested in accordance with the applicable provisions of this Agreement, and
(d) any easements, grants, privileges, licenses, certificates, permits,
entitlements, and franchises entered into in accordance with the terms of
Section 3.5 of the Mortgage.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State; provided that if by reason of mandatory provisions of law, the perfection
or the effect of perfection or non-perfection or priority of the security
interest in any item or portion of the Collateral is governed by the Uniform
Commercial Code as in effect in a jurisdiction other than the State, “UCC” shall
mean the Uniform Commercial Code as in effect in such other jurisdiction for
purposes of the provisions hereof relating to such perfection or effect of
perfection or non-perfection or priority.  Wherever this Agreement refers to
terms as defined in the UCC, if such term is defined in more than one Article of
the UCC, the definition in Article 9 of the UCC shall control.

 

“Yield Maintenance” means any Initial Yield Maintenance and/or Modified Yield
Maintenance.

 

Section 1.2.                                General Construction.

 

(a)                                 Unless otherwise noted or the context shall
indicate otherwise:  (i) all “Article” and “Section” references shall be to
Articles or Sections of this Agreement, (ii) all uses of the word “including”
shall mean “including, without limitation”, (iii) the words “hereof,” “herein”
and “hereunder” and words of similar import when used in this Agreement shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement, (iv) all references to “day” or “days” shall mean calendar days,
(v) all meanings attributed to defined terms herein shall be equally applicable
to both the singular and plural forms of the terms so defined, and (vi) all
references to a “Loan Document” shall mean such document as it is constituted as
of the Funding Date, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

 

(b)                                 The use of the phrases “upon the occurrence
of an Event of Default,” “Event of Default exists,” “Event of Default has
occurred,” “Event of Default shall have occurred and remain uncured” or similar
phrases in this Agreement or the other Loan Documents are intended to mean that
an Event of Default will only cease to exist following acceptance by Lender
(acceptance or rejection to be in Lender’s discretion

 

14

--------------------------------------------------------------------------------


 

unless acceptance of a cure and reinstatement is mandatory under the applicable
law of the state or states in which any applicable Property is located) of a
cure of such Event of Default (with any such acceptance of a cure of an Event of
Default to be evidenced by a written reinstatement confirmation issued by
Lender), and use of any of the foregoing phrases does not mean that Borrower,
Carveout Indemnitor or any other Person has the right to any grace periods or
cure rights in addition to those specified in Article 10 following the
occurrence of an Event of Default or that Lender is obligated under any
circumstance to accept any cure offered by Borrower, Carveout Indemnitor or any
other Person following the occurrence of an Event of Default (unless acceptance
of a cure or reinstatement is mandatory under the applicable law of the state or
states in which any applicable Property is located).

 

Section 1.3.                                Lender’s Discretion.  When used in
this Agreement and the other Loan Documents, unless otherwise specifically
qualified by a reasonableness standard, the phrase (a) “satisfactory to Lender”
(or comparable phrases) shall mean “in form and substance satisfactory to Lender
in all respects as determined by Lender in the exercise of its sole and absolute
discretion,” (b) “with Lender’s consent” or “with Lender’s approval” (or
comparable phrases) shall mean such consent or approval may be granted or
withheld in Lender’s sole and absolute discretion, and (c) “acceptable to
Lender,” “in Lender’s discretion” or “in Lender’s judgment” (or comparable
phrases) shall mean acceptable to Lender, at Lender’s discretion and/or
determined by Lender, in each instance in Lender’s sole and absolute judgment or
discretion.  Lender agrees that if Lender has expressly agreed not to
unreasonably withhold its consent or approval on a particular issue, then use of
the phrase “not to be unreasonably withheld” or comparable phrases in this
Agreement or the other Loan Documents shall mean “not to be unreasonably
withheld, conditioned or delayed if no Event of Default exists; provided if an
Event of Default exists, such consent or approval to be issued or withheld in
Lender’s judgment”; provided, however, that if Lender shall fail or refuse to
give consent or approval, conditions any such consent or approval or delays in
responding to a request for consent or approval and Borrower believes that in
doing so Lender is acting unreasonably notwithstanding Lender’s agreement to not
unreasonably withhold its consent or approval on that particular issue, then
Borrower’s sole remedy shall be to bring an action seeking injunction or
specific performance.

 

Section 1.4.                                Borrower’s Knowledge.  For purposes
of the Loan Documents, the phrases “to Borrower’s knowledge,” “to Carveout
Indemnitor’s knowledge,” “to Grantor’s knowledge,” “to Assignor’s knowledge,”
“to Indemnitor’s knowledge” or comparable phrases (including “to the best of” a
Person’s knowledge) shall mean  with respect to Borrower and Carveout
Indemnitor, the current knowledge of Harold  Brown, who is an Authorized
Representative of one or more Borrower Parties and is charged with
responsibilities relating to the acquisition, ownership, management and
operation of the Property, after reasonable and prudent inquiry consistent with
his/her management responsibilities, including inquiry of the Property Manager,
but without any personal liability of any such individual to Lender.

 

15

--------------------------------------------------------------------------------


 

ARTICLE 2.

 

LOAN TERMS

 

Section 2.1.                                The Loan.

 

(a)                                 Funding.  The Loan evidenced by the Note
shall be funded and repaid in accordance with this Agreement, and any amount
borrowed and repaid under this Agreement may not be re-borrowed.  The proceeds
of the Loan shall be used for the purposes set forth on the Closing Statement
attached hereto as Exhibit B.

 

(b)                                 Funding Conditions for Loan.  The Loan shall
be made upon Lender’s receipt, review, approval and/or confirmation of each of
the following:

 

(i)                                     Lender shall have received the Loan
Documents originally executed and delivered by Borrower and Carveout Indemnitor;

 

(ii)                                  Each of the items specified in Section 5
of the Application and/or on the preliminary closing agenda circulated by
Lender’s legal counsel (as the same may be amended from time to time prior to
the Funding Date), each to be delivered at Borrower’s cost and expense within
the time periods specified in Section 5 of the Application, and each in form and
content reasonably satisfactory to Lender;

 

(iii)                               The Closing Statement, showing total costs
relating to closing of the Loan and all uses of the proceeds of the Loan;

 

(iv)                              Payment of Lender’s costs and expenses in
documenting and closing the Loan, including fees and expenses of Lender’s
inspecting engineers, appraiser, consultants, and outside legal counsel;

 

(v)                                 Such other reasonable documents, items or
information as Lender or its counsel may require; and

 

(vi)                              Evidence of compliance with the other terms
and conditions specified in this Agreement or any other Loan Document.

 

Section 2.2.                                Interest Rate; Late Charge.

 

(a)                                 Interest Rate.  Except during the existence
of an Event of Default, the outstanding principal balance of the Loan shall bear
interest at the rate of three and ninety-seven hundredths percent (3.97%) per
annum.  During the existence of any Event of Default, the Loan shall
automatically bear interest at the Default Rate.

 

(b)                                 Computation of Interest.  Interest shall be
computed for the calendar month immediately preceding the applicable Payment
Date or the Maturity Date on the basis of a fraction, the denominator of which
is three hundred sixty (360) and the numerator of which is thirty (30) (except
for any partial month, in which case the numerator shall be the actual number of
days which have then elapsed during the period

 

16

--------------------------------------------------------------------------------


 

in question).  Each determination by Lender of the amount of interest due and
payable on each Payment Date shall be conclusive and binding for all purposes,
absent manifest error.

 

(c)                                  Interest Rate.  If Lender does not receive
any installment of Debt Service or Impounds (if any Impounds are required) by
2:00 p.m. (Hartford, Connecticut time) on the fifth (5th) calendar day of the
month in which such installment is due (excluding the full amount of the
Obligations due on the Maturity Date, for which no late charge or grace period
shall apply), Borrower shall pay to Lender, within the Demand Period, a one-time
late charge on such overdue amount (for the additional expense, time and effort
in collecting and handling such overdue payment, as liquidated damages and not
as a penalty) equal to the lesser of (i) the maximum amount permitted by
applicable law, and (ii) five percent (5%) of such delinquent amount.  Any such
late charge shall be in addition to, and not in lieu of, interest at the Default
Rate and any other rights, powers and remedies available to Lender and shall be
in addition to any attorneys’ fees and expenses incurred by Lender in connection
with such overdue payment.  If Lender does not receive the full amount of the
Obligations due on the Maturity Date by 2:00 p.m. (Hartford, Connecticut time)
on the Maturity Date, then in addition to any other rights, powers and remedies
available to Lender, Lender shall be entitled to receive interest thereon,
calculated at the Default Rate, up to (but excluding) the effective date of such
payment.

 

Section 2.3.                                Terms of Payment; Maturity Date.

 

(a)                                 Payment of Loan.  The Loan shall be payable
as follows:

 

(i)                                     On the Funding Date, Borrower shall pay
to Lender the amount of interest that will accrue on the Loan from (and
including) the Funding Date to and including the last day of the calendar month
in which the Funding Date occurs; and

 

(ii)                                  Commencing on the first Payment Date and
continuing to and including the Payment Date occurring in August, 2016, Borrower
shall pay to Lender level monthly payments of interest only in the amount of One
Hundred Thirty-Two Thousand Three Hundred Thirty-Three and 33/100 Dollars
($132,333.33), each such payment representing interest calculated in arrears,
for the calendar month immediately preceding the applicable Payment Date in
accordance with Section 2.2(b).

 

(iii)                               Commencing on the Payment Date occurring in
September, 2016 and continuing to and including the Payment Date immediately
preceding the Maturity Date, Borrower shall pay to Lender level monthly payments
of principal and interest in the amount of One Hundred Ninety Thousand Two
Hundred Seventy-Four and 95/100 Dollars ($190,274.95), each, representing
interest, calculated in arrears, for the calendar month immediately preceding
the applicable Payment Date in accordance with Section 2.2(b), and principal in
monthly installments in accordance with an assumed 30-year amortization
schedule.

 

17

--------------------------------------------------------------------------------


 

(b)                                 Maturity Date.  On the Maturity Date,
Borrower shall pay to Lender all principal outstanding under the Note or
otherwise in respect of the Loan, accrued and unpaid interest, and all other
Obligations due under the Loan Documents.

 

(c)                                  Application of Payments.  Except during the
existence of any Event of Default, all payments received by Lender under the
Loan Documents shall be applied: first, to any fees and expenses due to Lender
under the Loan Documents, including any Applicable Prepayment Fee; second, to
any Default Rate interest and/or late charges; third, to Impounds (if any are
required pursuant to the terms of the Loan Documents); fourth to accrued and
unpaid interest under the Note; fifth, to the principal sum of the Note, and
sixth, to any other amounts due under the Loan Documents.  During the existence
of an Event of Default, payments received by Lender may be applied to the
Obligations in the order or amounts determined by Lender in its discretion.

 

(d)                                 Making of Payments.  Except as otherwise
specifically provided herein, all payments and prepayments under this Agreement
and the Note shall be made to Lender not later than 2:00 p.m. (Hartford,
Connecticut time) on the date when due and shall be made in lawful money of the
United States of America by wire transfer in federal or other immediately
available funds to its account at such bank(s) as Lender may from time to time
designate.  Any funds received by Lender after such time shall, for all purposes
hereof, be deemed to have been paid on the next succeeding Business Day.  All
payments made by Borrower hereunder, or by Borrower under the other Loan
Documents, shall be made irrespective of, and without any deduction for, any
defenses, set-offs or counterclaims.  Whenever any payment to be made hereunder
shall be stated to be due on a day that is not a Business Day, the payment may
be made on the next succeeding Business Day.

 

Section 2.4.                                Prepayment.

 

(a)                                 Except as expressly hereinafter set forth in
this Section 2.4 or as otherwise provided in Sections 3.2(i), 3.3, 9.5 or 12.3,
no full or partial prepayments of the principal balance of the Note shall be
allowed.

 

(b)                                 At any time following the last day of the
Lockout Period, and upon issuance of a Prepayment Notice, Borrower shall have
the right to prepay the outstanding principal balance of the Note in full (but
not in part, except as expressly permitted in Sections 3.2(i), 3.3, or 12.3) on
any Business Day by paying the sum of (i) in the case of a permitted partial
prepayment, the amount of such partial prepayment, otherwise the entire
remaining outstanding principal balance of the Note, plus (ii) all unpaid
interest accrued on the prepayment amount, plus (iii) all other Obligations
associated with such full or partial prepayment, plus (iv) a prepayment fee
equal to the Applicable Prepayment Fee (provided that in the case of a permitted
partial prepayment, as expressly permitted in, and subject to the terms of,
Sections 3.2(i), 3.3, and 12.3, no Applicable Prepayment Fee shall be due in
connection with such partial prepayment).

 

(c)                                  Each Prepayment Notice shall specify the
intended date of prepayment, which date must be a Business Day.  After delivery
of a Prepayment Notice, the amounts

 

18

--------------------------------------------------------------------------------


 

set forth in Section 2.4(b) shall be due and payable in full on the date
specified in the Prepayment Notice unless Borrower delivers a written revocation
notice to Lender by no later than 5 p.m. (Hartford, Connecticut time) on the
Business Day immediately preceding the scheduled prepayment date, and failure to
pay the same in full on such date without proper revocation shall, at Lender’s
option, constitute an Event of Default.  If the amounts necessary to prepay the
Loan in accordance with the terms and provisions hereof are received by Lender
after 2:00 p.m. (Hartford, Connecticut time), such prepayment shall be deemed to
have been made on the next occurring Business Day and Lender shall be entitled
to (i) recalculate the Applicable Prepayment Fee associated with such
prepayment, and (ii) receive interest on the outstanding principal balance to be
prepaid, calculated at the Contract Rate or the Default Rate, as applicable, up
to (but excluding) the effective date of such prepayment.

 

(d)                                 Notwithstanding anything to the contrary set
forth in this Agreement or any other Loan Document, at any time between April 1,
2028 and the Scheduled Maturity Date  upon issuance of a Prepayment Notice,
Borrower shall have the right to prepay the outstanding principal balance of the
Loan in full (but not in part, except as expressly permitted in Sections 3.2(i),
3.3 or 12.3), without premium or additional fees or expenses (including any
Applicable Prepayment Fee), by paying the entire remaining outstanding principal
balance of the Loan, all accrued and unpaid interest hereunder, and all other
Obligations (provided that Borrower shall not be entitled to the benefit of the
above-described open prepayment period when calculating the Applicable
Prepayment Fee for any prepayment that is tendered at any time prior to said
open prepayment period).

 

(e)                                  Borrower acknowledges that it possesses no
right to prepay the Loan, except as expressly provided in this Section 2.4 or as
otherwise provided in Sections 3.2(i), 3.3, 9.5 or 12.3.  Borrower further
acknowledges and agrees that, except as so expressly provided, if the Loan is
prepaid prior to April 1, 2028, for any reason (including acceleration of the
Scheduled Maturity Date by reason of an Event of Default), any subsequent tender
of payment of the Loan made by Borrower or by any Person on behalf of Borrower
or otherwise, including any tender of payment at any time prior to or at
foreclosure sale or proceedings or during any redemption period following
foreclosure, or during any federal or state bankruptcy or insolvency
proceedings, shall constitute an evasion of the restrictions on prepayment set
forth herein, and shall be deemed a voluntary prepayment prior to the Scheduled
Maturity Date requiring payment of the Applicable Prepayment Fee, and Lender
shall not be required to accept such prepayment if it does not include payment
of the Applicable Prepayment Fee.

 

(f)                                   If any actual or deemed prepayment is
tendered or deemed tendered during the Lockout Period (other than a prepayment
tendered or deemed tendered pursuant to Sections 3.2(i), 3.3, 9.5 or 12.3),
Borrower shall be obligated to pay Lender, and the Obligations shall include, a
prepayment fee (the “Lockout Prepayment Fee”) calculated by Lender in its
discretion (which may or may not equal the Yield Maintenance otherwise due in
connection with any such prepayment but for the operation of the Lockout
Period), and Lender shall not be required to accept such payment or credit any
deemed payment if it does not include payment of the Lockout Prepayment Fee as
calculated by Lender.

 

19

--------------------------------------------------------------------------------


 

(g)                                  Lender’s acceptance of a prepayment without
the Applicable Prepayment Fee shall not constitute or be deemed to constitute a
waiver by Lender of its right to require payment of the Applicable Prepayment
Fee in accordance with the terms hereof or a waiver of any rights and remedies
Lender may have under the Loan Documents, at law or in equity on account of
Borrower’s failure to timely pay the Applicable Prepayment Fee as and when
required hereunder.

 

(h)                                 To the extent permitted by applicable law,
Lender may include in its bid at any foreclosure sale, as part of the
Obligations, the amount of the Applicable Prepayment Fee calculated as if
prepayment of the Loan occurs on the date of such foreclosure sale.  To the
extent the amount of the Obligations must be determined as of a date certain
pursuant to any insolvency proceeding or a judicial foreclosure, the Loan will
be deemed prepaid as of either the bar date or the date judgment enters (as the
case may be) and the Applicable Prepayment Fee due and payable hereunder (if
any) will be calculated as if prepayment of the Loan occurred on such bar date
or date of said judgment.

 

(i)                                     Borrower and Lender have negotiated the
Loan upon the understanding that if the Loan is paid or prepaid prior to
April 1, 2028 for any reason, except as expressly provided in this Section 2.4
or as otherwise provided in Sections 3.2(i), 3.3, 9.5 or 12.3, Lender shall
receive the Applicable Prepayment Fee as compensation for: (i) the cost of
reinvesting the prepayment proceeds and the loss of the contracted rate of
return on the Loan; and (ii) the privilege of early payment of the Loan, which
Borrower has expressly bargained for and which privilege Lender would not have
granted to Borrower without Borrower’s obligation to pay the Applicable
Prepayment Fee.  Borrower agrees that the Applicable Prepayment Fee provided for
herein is reasonable and that Lender shall not be obligated, as a condition
subsequent to its receipt of the Applicable Prepayment Fee, to actually reinvest
all or any part of the amount prepaid in any United States Treasury instruments
or obligations or otherwise.

 

ARTICLE 3.

 

INSURANCE; CONDEMNATION AND RESTORATION

 

Section 3.1.                                Insurance.

 

(a)                                 Insurance Coverage.  As of the Funding Date,
Borrower shall obtain and at all times during the term of the Loan, maintain or
cause to be maintained, insurance for Borrower, Lender, the Property and the
other Collateral (collectively, the “Insurance”) providing at a minimum the
following:

 

(i)                                     Insurance with respect to the
Improvements and Personal Property against any peril currently included within
the classification “All Risk” or “Special Perils,” in each case (1) in an amount
equal to 100% of the “Full Replacement Cost,” which for purposes of this
Agreement shall mean actual replacement value (exclusive of costs of land,
excavations, foundations, underground utilities and footings) with losses
adjusted on a replacement cost basis; (2) containing an agreed amount
endorsement with respect to the Improvements and Personal Property waiving all
co-insurance provisions;

 

20

--------------------------------------------------------------------------------


 

(3) providing for no deductible in excess of $25,000.00 and no self-retention 
or self-insurance (unless disclosed to and approved by Lender in its
discretion); (4) with an “Ordinance or Law Coverage” or “Enforcement”
endorsement (including contingent operation of building laws, demolition costs
and increased cost of construction); and (5) with no exclusion for “wind”
damage.  The Full Replacement Cost shall be evaluated from time to time at the
request of Lender (but not more frequently than once in any twelve (12) calendar
months, unless an Event of Default exists, in which case the Full Replacement
Cost may be evaluated from time to time as Lender in its discretion may deem
necessary) by an appraiser or contractor designated and paid by Borrower and
approved by Lender, such approval not to be unreasonably withheld (unless an
Event of Default exists, in which case the appraiser or contractor shall be
designated by Lender and paid by Borrower), and copies of all such valuations to
be delivered to Lender and Borrower concurrently.  No omission on the part of
Lender to request any such ascertainment of the Full Replacement Cost shall
relieve Borrower of any of its obligations under this Section 3.1(a)(i);

 

(ii)                                  Commercial general liability insurance
against all claims for bodily injury or property damage occurring upon, in or
about the Property, such insurance (1) to be on the so-called “occurrence” form
with a general aggregate limit of not less than $2,000,000.00 and a per
occurrence limit of not less than $1,000,000.00 (including medical expenses of
at least $5,000 per person); (2) providing for no deductible in excess of
$25,000.00 and no self-retention or self-insurance (unless disclosed to and
approved by Lender in its discretion); (3) to be continued at not less than the
aforesaid limit until required to be increased by Lender in writing by reason of
changed economic conditions making such protection inadequate (in the reasonable
estimation of Lender); and (4) to cover at least the following hazards: 
(A) premises and operations (including Fire Damage Legal Liability);
(B) products and completed operations on an “if any” basis; (C) independent
contractors; (D) blanket contractual liability for advertising and all written
and oral contracts to the extent of tort liability; and (E) contractual
liability covering the indemnities contained in the Loan Documents to the extent
the same is available;

 

(iii)                               Business interruption/loss of rents
insurance (1) with loss payable to Lender; (2) covering “All Risks” or “Special
Perils” as required to be covered by the insurance provided for in
Section 3.1(a)(i) and (iv); (3) in an amount equal to 100% of the projected
gross income from the Property (on an actual loss sustained basis) for a period
of not less than twelve (12) months following the date of loss (the amount of
such coverage shall be determined prior to the Funding Date and subsequently at
least once each year thereafter based on the greater of: (x) Borrower’s
reasonable estimate of the gross income from the Property for the succeeding
twelve (12) month period, and (y) the highest gross income received during the
term of the Note for any consecutive twelve (12) month period prior to the date
the amount of such insurance is being determined); (4) with a deductible of not
greater than an amount equal to 48 hours loss; and (5) containing an “Extended
Period of Indemnity” endorsement which provides that after the physical loss to
the Improvements has been repaired, the continued loss of income will be insured
until the earlier of (y) such income returning to the same level it was at prior
to the loss or (z) the expiration of one hundred eighty (180) days from the date
that normal operations are resumed at the Property (notwithstanding that the
policy may expire prior

 

21

--------------------------------------------------------------------------------


 

to the end of such period).  All insurance proceeds payable to Lender pursuant
to this Section 3.1(a)(iii) shall be held by Lender and shall be applied to the
Obligations from time to time due and payable under the Note and this Agreement;
provided, however, that so long as no Event of Default occurs, Lender shall
disburse to Borrower on a monthly basis (consistent with the annual operating
budget delivered to Lender pursuant to Section 7.1(e)) funds representing
business interruption proceeds (to the extent actually received by Lender) for
payment of Operating Expenses and/or Debt Service upon receipt by Lender of a
written request for disbursement, summarizing the Operating Expenses and/or Debt
Service to be paid with the subject disbursement; provided, further, that
nothing herein contained shall be deemed to relieve Borrower of its obligation
to pay the Obligations on the respective dates of payment provided for in the
Note and this Agreement except to the extent such amounts are actually paid to
and retained by Lender out of the proceeds of such business interruption/loss of
rents insurance;

 

(iv)                              At all times during which structural
construction, repairs or alterations are being made with respect to the
Property:  (1) owner’s and contractor’s protective liability insurance covering
claims not covered by or under the terms or provisions of the commercial general
liability insurance policy referenced in Section 3.1(a)(ii); and (2) the
insurance provided for in Sections 3.1(a)(i) and (iii), written in a so-called
“builder’s risk completed value form” (A) on a non-reporting basis, (B) against
“All Risks” or “Special Perils” as required pursuant to Section 3.1(a)(i),
(C) including permission to occupy the Property, and (D) with an agreed amount
endorsement waiving co-insurance provisions;

 

(v)                                 To the extent required by applicable Legal
Requirements, “Workers’ Compensation”, subject to the statutory limits of the
State, and employer’s liability insurance with a limit of at least $1,000,000.00
per accident and per disease per employee, and $1,000,000.00 for disease
aggregate in respect of any work or operations on or about the Property, or in
connection with the Property or its operation (if applicable);

 

(vi)                              Comprehensive boiler and machinery insurance
in customary and reasonable amounts, either as stand-alone coverage or as part
of the coverage specified in Section 3.1(a)(i);

 

(vii)                           If any portion of the Property is at any time
located in an area identified by the Secretary of Housing and Urban Development
or any successor thereto as an area having special flood hazards pursuant to the
National Flood Insurance Act of 1968, the Flood Disaster Protection Act of 1973
or the National Flood Insurance Reform Act of 1994, as each may be amended, or
any successor or comparable law (the “Flood Insurance Acts”), flood hazard
insurance in an amount equal to the lesser of (1) 100% of the “Full Replacement
Cost,” determined in accordance with the provisions of Section 3.1(a)(i), and
(2) the maximum limit of coverage available for the Property under the Flood
Insurance Acts;

 

(viii)                        Umbrella liability insurance in an aggregate
amount of not less than $25,000,000.00 per occurrence, and with deductibles
(including any self-insurance

 

22

--------------------------------------------------------------------------------


 

or retention) and on terms consistent with the commercial general liability
insurance policy required under Section 3.1(a)(ii);

 

(ix)                              Insurance against loss or damage incurred as a
result of an act of terrorism or similar acts of sabotage if said coverage is
excluded from the  “All Risk” or “Special Perils” coverage under
Section 3.1(a)(i) and/or the business interruption coverage under
Section 3.1(iii), in amounts no less than “Full Replacement Cost” of the
Improvements and Personal Property and with a deductible of no more than
$25,000.00 with respect to property damage (and no self-retention or
self-insurance (unless disclosed to and approved by Lender in its discretion)),
and otherwise in form and substance acceptable to Lender in its reasonable
discretion;

 

(x)                                 “Dram Shop” or other liquor liability
coverage if alcoholic beverages are sold for consumption at the Property, such
coverage to be maintained by Borrower or the applicable Tenant, in reasonable
and customary amounts and with reasonable and customary deductibles;

 

(xi)                              Commercial general liability insurance for
“mold” and related damage, with limits and deductibles approved by Lender (in
the exercise of its reasonable judgment);

 

(xii)                           Garage keepers’ liability coverage/”Innkeepers”
legal liability  coverage, in reasonable and customary amounts and with
reasonable and customary deductibles; and

 

(xiii)                        Such other insurance and in such amounts as Lender
from time to time may reasonably require against such other insurable hazards
which at the time are commonly insured against for property similar to the
Property located in or around the region in which the Property is located.

 

(b)                                 Policies.  All insurance provided for in
Section 3.1(a) shall be obtained under valid and enforceable policies
(collectively, the “Policies” and individually, a “Policy”), in such forms and,
from time to time after the Funding Date, in such amounts as may be satisfactory
to Lender (in the exercise of its reasonable judgment), issued by financially
sound and responsible insurance companies authorized and admitted to do business
in the State, having a general policy rating of “A-” or better and a financial
class of “X” or better, each as determined by AM Best Company, Inc., and
otherwise acceptable to Lender in the exercise of its reasonable judgment (each
such insurer satisfying the foregoing is referred to below as a “Qualified
Insurer”).  Prior to the Funding Date and not less than ten (10) days prior to
the expiration dates of the Policies in force as of the Funding Date and each
renewal Policy, Borrower shall deliver to Lender evidence reasonably acceptable
to Lender that Policies complying with the requirements of this Section 3.1 have
been issued or renewed (with a renewal term of at least 12 months) and are in
force as of the Funding Date or the respective expiration date with all premiums
due under such Policies (the “Insurance Premiums”) paid in full.

 

23

--------------------------------------------------------------------------------


 

(c)                                  Blanket Policies.  Borrower shall not
obtain (i) any liability or casualty Policy covering the Property that also
covers other properties unless, in each case, such blanket Policy is approved in
advance by Lender (provided no Event of Default exists, such approval not to be
unreasonably withheld, or if an Event of Default exists, such approval to be
issued or withheld in Lender’s judgment; and provided further that Lender’s
re-approval of the coverage types and amounts in any blanket Policy following
the Funding Date will not be required so long as such coverage types and amounts
in any replacement or renewal blanket Policy are similar in all material
respects to the coverage types and amounts in the blanket Policy approved by
Lender on the Funding Date), Lender’s interest is included therein as provided
in this Agreement and such Policy is issued by a Qualified Insurer, or
(ii) without Lender’s prior written consent (provided no Event of Default
exists, to be issued or withheld in Lender’s reasonable judgment, or if an Event
of Default exists, to be issued or withheld in Lender’s judgment), separate
insurance concurrent in form or contributing in the event of loss with that
required in Section 3.1(a).  If Borrower obtains a blanket Policy, Borrower
shall notify Lender of the same, shall cause evidence of insurance with respect
to each blanket Policy to be delivered to Lender as required in Section 3.1(b),
and shall make available to Lender at Lender’s request (limited to once per
12-month period) copies of each Policy.  Any aggregate or per occurrence limits
under any such blanket Policy shall be subject to Lender’s approval (provided no
Event of Default exists, such approval not to be unreasonably withheld, or if an
Event of Default exists, such approval to be issued or withheld in Lender’s
judgment), and at Lender’s request Borrower must provide information to Lender
relating to other locations covered under any such blanket Policy that may
reasonably be considered loss contributors under any such aggregate limits. 
Aggregate limits and deductibles under any blanket Policy for catastrophic
losses caused by events such as earthquake, flood or windstorm are subject to
Lender’s approval (provided no Event of Default exists, such approval not to be
unreasonably withheld, or if an Event of Default exists, such approval to be
issued or withheld in Lender’s judgment).

 

(d)                                 Named Parties.  All general liability
Policies (including any “mold” Policy) shall name Borrower as the named insured 
or additional insured (including in the case of coverage provided under
insurance maintained by a Tenant) and Lender as an additional insured, as their
respective interests may appear, and in the case of Policies relating to
property damage, boiler and machinery, builder’s risk, business interruption,
and flood insurance, shall contain a so-called “New York standard
non-contributing mortgagee” clause (or equivalent) in favor of Lender providing
that any loss covered by such Policy shall be payable to Lender.

 

(e)                                  Policy Endorsements.  All Policies shall
contain clauses or endorsements to the effect that:

 

(i)                                     No act or negligence of Borrower, of
anyone acting for Borrower, or of any Tenant, and no failure to comply with the
provisions of any Policy that might otherwise result in a forfeiture of the
insurance or any part thereof, shall in any way affect the validity or
enforceability of the insurance insofar as Lender is concerned;

 

24

--------------------------------------------------------------------------------


 

(ii)                                  No Policy may be materially changed (other
than to increase the coverage provided thereby) without at least thirty (30)
days prior written notice to Lender and any other party named therein as an
insured or additional insured;

 

(iii)                               The issuers thereof shall give written
notice to Lender if the Policy has been non-renewed or will be cancelled by the
issuer at least thirty (30) days prior to expiration or cancellation, and at
least ten (10) days prior notice if cancellation is caused by non-payment of
premium; and

 

(iv)                              Lender shall not be liable for any Insurance
Premiums or assessments thereon, except that Lender may, but shall have no
obligation to, pay any Insurance Premiums to continue any Policy in full force
and effect in the event Borrower fails to do so (any such amounts so paid by
Lender shall be paid by Borrower to Lender within the Demand Period, and until
paid shall constitute part of the Obligations, shall be secured by the Loan
Documents and shall bear interest at the Default Rate accruing from the
expiration of the Demand Period until Lender receives payment in full of such
amount).

 

(f)                                   Insurance Compliance Certificate. 
Borrower shall furnish to Lender, concurrently with the submission of evidence
of insurance as required pursuant to Section 3.1(b), a statement, certified by
an Authorized Representative of Borrower, in the following form:  “The attached
Acord certificates confirm (i) the amount of Insurance maintained in connection
with the Property, which amounts at a minimum satisfy the requirements of
Section 3.1(a) of the Fixed Rate Term Loan Agreement between Boylston Downtown
Limited Partnership and Hartford Life Insurance Company dated July 8, 2013;
(ii) the risks covered by such Insurance, which at a minimum satisfy the
requirements of Section 3.1(a); and (iii) the issuers of such coverages, each of
which is a Qualified Insurer.  All insurance shown on the attached Acord
certificates is in force with all associated Insurance Premiums paid in full,
and Borrower has not issued any cancellation or modification notices in
connection with such coverages.”

 

(g)                                  Lender Self-Help.  If at any time Lender is
not in receipt of written evidence that all Insurance required hereunder is in
full force and effect, Lender shall have the right, upon two (2) Business Days
prior notice to Borrower, to take such action as Lender deems necessary to
protect its interest in the Property, including obtaining such Insurance as
Lender, in its discretion, deems appropriate, and all expenses incurred by
Lender in connection with such action or in obtaining and maintaining such
Insurance shall be paid by Borrower to Lender before the expiration of the
Demand Period, and until paid shall constitute part of the Obligations, shall be
secured by the Loan Documents and shall bear interest at the Default Rate from
the expiration of the Demand Period until Lender receives payment in full of
such amount.  Lender procuring coverage pursuant to this Section 3.1(g) shall
not be deemed to cure or remedy Borrower’s failure to maintain insurance in
accordance with this Section 3.1.

 

(h)                                 Vesting in Lender.  In the event of a
foreclosure or other transfer of title to the Property to Lender or a third
party purchaser at foreclosure in extinguishment in whole or in part of the
Obligations, and to the extent permitted under the Policies, all

 

25

--------------------------------------------------------------------------------


 

right, title and interest of Borrower in and to the Policies then in force
concerning the Property and all proceeds payable pursuant to the Policies shall
thereupon vest exclusively in Lender or the purchaser at such foreclosure.

 

(i)                                     Subrogation.  All Insurance (as
applicable) and all renewals thereof shall contain, in form and substance
reasonably acceptable to Lender, a standard “waiver of rights of recovery to
others prior to loss” (sometimes referred to as a “Waiver of Subrogation”)
endorsement.

 

Section 3.2.                                Use and Application of Insurance
Proceeds.

 

(a)                                 Restoration.  If any portion of the Property
(or any material portion of the other Collateral) shall be damaged or destroyed,
in whole or in part, by fire or other casualty (a “Casualty”), Borrower shall
give prompt written notice of such damage to Lender.  If Net Proceeds are made
available to Borrower for Restoration as provided in Sections 3.2(c) and 3.2(d),
Borrower shall, in accordance with the terms of this Section 3.2, promptly
commence and diligently prosecute to completion the repair and restoration of
the Collateral as nearly as possible to the condition the Collateral was in
immediately prior to such Casualty (such repair and restoration, collectively, a
“Restoration”) and shall pay all costs of such Restoration (even if Net Proceeds
are not sufficient to pay in the full the cost of Restoration).  Regardless of
whether Net Proceeds are made available to Borrower, Borrower shall, promptly
following the occurrence of a Casualty and diligently thereafter, undertake all
actions necessary to keep the Property safe, secure and free from reasonably
foreseeable hazards and otherwise in material compliance with applicable Legal
Requirements.  Notwithstanding any Casualty, Borrower shall continue to pay the
Obligations at the time and in the manner provided for in this Agreement.

 

(b)                                 Adjustments by Lender.  Upon any Major
Casualty covered by any Insurance, then (i) if an Event of Default exists,
Lender is hereby authorized, at its option (exercisable in its discretion), to
settle and adjust any claim without the consent of Borrower; or (ii) if no Event
of Default exists, Lender shall allow Borrower up to one hundred twenty (120)
days following the occurrence of the Major Casualty to settle and adjust such
claim with the prior written consent of Lender (such consent not to be
unreasonably withheld); provided, however, that if Borrower has failed to settle
and adjust any claim associated with a Major Casualty within one hundred twenty
(120) days after the occurrence of the Major Casualty, Lender is hereby
authorized, at its option (exercisable in its discretion), to settle and adjust
any claim without the consent of Borrower; provided, further, that in any case
Lender shall, and is hereby authorized to, collect and hold (without interest)
any and all insurance proceeds associated with a Major Casualty subject to the
terms of this Section 3.2.

 

If a Casualty does not constitute a Major Casualty, then Borrower shall, without
the requirement of Lender’s consent, diligently pursue to settlement all claims
associated therewith, shall hold all proceeds associated with such non-Major
Casualty in trust to be applied toward the costs associated with the restoration
of the Property, and shall promptly commence and diligently pursue to completion
the Restoration.  Borrower shall

 

26

--------------------------------------------------------------------------------


 

provide Lender with reasonable written updates, at reasonable intervals, in
connection with all settlement and restoration efforts associated with non-Major
Casualties.

 

The reasonable third party expenses incurred by Lender in the adjustment and
collection of insurance proceeds associated with a Major Casualty shall be
reimbursed by Borrower to Lender within the Demand Period and until paid shall
constitute part of the Obligations, shall be secured by the Loan Documents and
shall bear interest at the Default Rate from expiration of the Demand Period
until payment in full is received by Lender, or, to the extent sufficient
insurance proceeds are available, said expenses shall be deducted from said
proceeds by Lender prior to any other application thereof.

 

Each Qualified Insurer is hereby authorized and directed by Borrower to make
payment for all losses associated with a Major Casualty to Lender alone, and not
to Lender and Borrower or any other Person jointly.  Lender shall remit to
Borrower, promptly following Lender’s receipt, all insurance proceeds associated
with a non-Major Casualty.  Borrower agrees to promptly execute and deliver to
Lender all documents and promptly make all deliveries reasonably requested by
Lender in order to permit Lender to adjust any claim associated with a Major
Casualty and to authorize and direct any insurer to pay insurance proceeds
associated with a Major Casualty to Lender alone and not jointly to Lender and
Borrower or any other Person.  “Net Proceeds” means the net amount of all
insurance proceeds received by Lender under the Policies described in
Section 3.1(a) as a result of a Major Casualty, after deduction of Lender’s
reasonable third party costs and expenses (including reasonable attorneys’
fees), if any, in collecting same.

 

(c)                                  Conditions to Disbursements for
Restoration.  All Net Proceeds held by Lender shall be made available to
Borrower for Restoration upon satisfaction of each of the following conditions
(satisfaction to be determined by Lender in the exercise of its reasonable
judgment):

 

(i)                                     As of the date of each distribution of
Net Proceeds, no Potential Default then exists and no Event of Default shall
have occurred and be continuing;

 

(ii)                                  Within ninety (90) days following the
occurrence of the Major Casualty, Borrower shall prepare, or shall cause to be
prepared, all required Restoration Documents and applications for the issuance
of all permits required for the Restoration, with copies thereof delivered to
Lender;

 

(iii)                               Lender and the Casualty Consultant shall
have approved the Restoration Documents in accordance with Section 3.2(e);

 

(iv)                              As of the date of each distribution of Net
Proceeds, Lender shall be satisfied, in the exercise of its reasonable judgment,
that based upon a report issued by the Casualty Consultant and such other
factors as Lender reasonably deems relevant, the costs of Restoration and
ongoing Operating Expenses (including Debt Service) will be covered out of
(A) undisbursed Net Proceeds (including the proceeds of the coverage referred to
in Section 3.1(a)(iii)), (B) Rents that are and shall continue to be generated
by

 

27

--------------------------------------------------------------------------------


 

the Property despite the Casualty, and/or (C) other funds of Borrower deposited
with Lender pursuant to Section 3.2(g);

 

(v)                                 Prior to the initial disbursement of Net
Proceeds, Lender shall be satisfied that, within six (6) months following
completion of the Restoration, the Net Operating Income will be restored to a
level sufficient to generate a Debt Service Coverage Ratio of at least 125%;

 

(vi)                              Prior to the initial disbursement of Net
Proceeds, Lender shall be satisfied that the Restoration will be completed on or
before the earliest to occur of (A) twelve (12) months prior to the Scheduled
Maturity Date, (B) twelve (12) months after the occurrence of the Major
Casualty, or (C) such time as may be required under all Legal Requirements or
Major Leases in order to repair and restore the Collateral to the condition it
was in immediately prior to such Major Casualty;

 

(vii)                           Prior to the initial disbursement of Net
Proceeds, Borrower shall execute and deliver to Lender a completion guaranty in
form and substance reasonably satisfactory to Lender and its counsel, pursuant
to which Borrower shall guaranty to Lender the lien-free completion of the
Restoration by Borrower in accordance with the provisions of this Section 3.2;

 

(viii)                        Prior to the initial disbursement of Net Proceeds,
Lender shall be satisfied that the Property and the use thereof after the
Restoration will be in compliance (in all material respects) with and permitted
under all Legal Requirements;

 

(ix)                              Intentionally Omitted;

 

(x)                                 Promptly following the issuance of all
required permits and the decision of Lender to make Net Proceeds available for
Restoration in accordance with this Section 3.2(c), Borrower shall commence the
Restoration;

 

(xi)                              As of the date of each distribution of Net
Proceeds, Lender shall be satisfied that Borrower is diligently pursuing the
Restoration to satisfactory completion; and

 

(xii)                           As of the date of each distribution of Net
Proceeds, Borrower must be in compliance with the conditions specified in
Sections 3.2(d), (e) and (g) below.

 

(d)                                 Disbursement Procedures.  The Net Proceeds
shall be held by Lender (in a non-interest bearing account) and, unless
disbursed to Borrower in accordance with the provisions of this Section 3.2,
shall constitute additional security for the Obligations.  Subject to
satisfaction of the conditions of this Section 3.2, the Net Proceeds designated
for Restoration costs shall be disbursed by Lender to, or as directed by,
Borrower from time to time during the course of the Restoration, but not more
than once per 30-day period, upon receipt of (i) a disbursement request from
Borrower in form and content reasonably required by Lender, (ii) an inspection
report from the Casualty Consultant acceptable to Lender (in the exercise of its
reasonable judgment), (iii) evidence reasonably satisfactory to Lender that all
materials installed and work and labor

 

28

--------------------------------------------------------------------------------


 

performed in connection with the related Restoration item have been paid for in
full (except to the extent that they are to be paid for out of the requested
disbursement), including a certification from Borrower that there exist no
notices of pendency, stop orders, stop notices, mechanic’s or material
supplier’s liens or notices of intention to file same, or any other liens or
encumbrances of any nature whatsoever on the Property or any other Collateral
which have not either been fully bonded to the reasonable satisfaction of Lender
and discharged of record or, in the alternative, fully insured to the reasonable
satisfaction of Lender by the Title Company, and (iv) title insurance “date
downs” and endorsements to the Title Policy without exception as to mechanics’
or material supplier’s liens, intervening choate or inchoate liens, judgments,
survey matters, or other material matters of record.  Net Proceeds received by
Lender and held for application to Operating Expenses shall be disbursed to
Borrower in accordance with Section 3.1(a)(iii).  All Net Proceeds disbursed to
Borrower for Restoration shall be held in trust by Borrower and used for the
sole purpose of completion of the Restoration in accordance with the provisions
of this Section 3.2, and all Net Proceeds disbursed to Borrower for the payment
of Operating Expenses shall be held in trust by Borrower and used solely for the
payment of the applicable Operating Expense; provided, however, that any excess
Net Proceeds or excess Net Proceeds Deficiency released to Borrower pursuant to
Section 3.2(h) shall not be subject to the foregoing trust and use requirements
and may be used by Borrower without restriction.

 

(e)                                  Restoration Documents.  All plans and
specifications and construction agreements (collectively, “Restoration
Documents”) necessary for the Restoration shall be subject to prior review and
approval by Lender (such approval not to be unreasonably withheld) and by a
qualified independent consulting engineer selected by Lender (the “Casualty
Consultant”).  In the event Lender does not notify Borrower of the approval or
disapproval by Lender and the Casualty Consultant of the Restoration Documents
within ten (10) Business Days after receipt of a complete set thereof by Lender
and the Casualty Consultant, then Lender and the Casualty Consultant shall be
deemed to have approved the Restoration Documents.  Subject to all necessary
approvals and consents (the consent of Borrower being deemed issued), Lender
shall have the use of the Restoration Documents and all permits, licenses and
approvals required or obtained in connection with the Restoration.  The identity
of the general contractor and other significant contractors engaged in the
Restoration shall be subject to prior review and approval by Lender and the
Casualty Consultant (each such approval not to be unreasonably withheld).  All
reasonable third party costs and expenses incurred by Lender in connection with
making the Net Proceeds available for the Restoration or for the payment of
Operating Expenses (including Debt Service), including reasonable third party
attorneys’ fees and disbursements and the Casualty Consultant’s reasonable fees
(which in no event shall exceed then prevailing market rates), shall be deducted
from the Net Proceeds or if the Net Proceeds are not sufficient, paid by
Borrower to Lender within the Demand Period and until paid shall constitute part
of the Obligations, shall be secured by the Loan Documents and shall bear
interest at the Default Rate from the expiration of the Demand Period until
payment in full is received by Lender.

 

(f)                                   Amount of Disbursements.  In no event
shall Lender be obligated to make disbursements of the Net Proceeds in excess of
an amount equal to the costs

 

29

--------------------------------------------------------------------------------


 

actually incurred from time to time for work in place as part of the Restoration
(including Lender’s reasonable third party costs and expenses), as certified by
the Casualty Consultant, minus the Restoration Retainage.  “Restoration
Retainage” means an amount equal to the greater of (i) ten percent (10%) of the
costs actually incurred for work in place as part of the Restoration, as
certified by the Casualty Consultant, and (ii) the amount actually held back by
Borrower from contractors, subcontractors and material suppliers engaged in the
Restoration.  The Restoration Retainage shall not be released until the Casualty
Consultant certifies to Lender that the Restoration has been substantially
completed in accordance with the provisions of this Section 3.2 and that all
approvals necessary for the re-occupancy and use of the Property have been
obtained from all appropriate Governmental Authorities, and Lender receives
evidence reasonably satisfactory to Lender that the costs of the Restoration
have been paid in full or will be paid in full out of the Restoration Retainage,
provided, however, that Lender will release the portion of the Restoration
Retainage being held with respect to any contractor, subcontractor or material
supplier engaged in the Restoration as of the date upon which either (i) the
Casualty Consultant certifies to Lender that the contractor, subcontractor or
material supplier has satisfactorily completed all work and has supplied all
materials in accordance with the provisions of that contractor’s,
subcontractor’s or material supplier’s contract, or (ii) the applicable
contractor, subcontractor or material supplier delivers to Lender lien waivers
and evidence of payment in full of all sums due to the contractor, subcontractor
or material supplier as may be reasonably requested by Lender or by the Title
Company.

 

(g)                                  Restoration Deficiency.  If at any time the
Net Proceeds or the undisbursed balance thereof, together with Rents that will
continue to be generated by the Property despite the Major Casualty, shall not,
in the reasonable opinion of Lender in consultation with the Casualty
Consultant, be sufficient to pay in full the balance of the costs estimated by
the Casualty Consultant to be incurred in connection with the completion of the
Restoration and ongoing Operating Expenses (including Debt Service), Borrower
shall deposit the deficiency (the “Net Proceeds Deficiency”) with Lender before
any further disbursement of the Net Proceeds shall be made (but in all events
Borrower shall make such deposit within sixty (60) days following demand).  The
Net Proceeds Deficiency deposited with Lender shall be held by Lender and shall
be disbursed for costs actually incurred in connection with the Restoration
and/or for ongoing Operating Expenses (including Debt Service) on the same
conditions applicable to the disbursement of the Net Proceeds, and until so
disbursed shall constitute additional security for the Obligations.

 

(h)                                 Release of Remaining Proceeds.  Provided
(i) no Potential Default then exists and no Event of Default shall have occurred
and is continuing, (ii) Lender shall re-confirm that within six (6) months
following completion of the Restoration the Net Operating Income will be
restored to a level sufficient to generate a Debt Service Coverage Ratio of at
least 1.25% (as determined by Lender in the exercise of its reasonable
judgment), (iii) the Casualty Consultant certifies to Lender that the
Restoration has been substantially completed in accordance with the provisions
of Section 3.2, and (iv) Lender receives evidence reasonably satisfactory to
Lender that all costs incurred in connection with the Restoration have been paid
in full (except to the

 

30

--------------------------------------------------------------------------------


 

extent said costs shall be paid out of the final disbursement), Lender shall
promptly remit to Borrower the excess, if any, of the Net Proceeds and the
remaining balance, if any, of the Net Proceeds Deficiency deposited with Lender.

 

(i)                                     Application of Remaining Proceeds.  If
Lender makes a determination (in the exercise of its reasonable judgment)
pursuant to this Section 3.2 that one or more of the conditions to disbursement
of Net Proceeds set forth in Section 3.2(c) or Section 3.2(h) has not or will
not be satisfied, then all Net Proceeds then held by Lender shall be retained
and applied by Lender toward the payment of the Obligations, whether or not then
due and payable in such order, priority and proportions as Lender in its
reasonable discretion shall deem proper.  Provided no Event of Default has
occurred and is continuing as of the date Lender applies the Net Proceeds to the
Obligations, no Applicable Prepayment Fee shall be payable in connection with
any such prepayment.  If an Event of Default exists while Lender is holding Net
Proceeds, Lender may at its option apply the Net Proceeds toward the payment of
the Obligations, whether or not then due and payable in such order, priority and
proportions as Lender in its discretion shall deem proper (including toward
payment of any Applicable Prepayment Fee applicable to such prepayment).

 

If Lender applies Net Proceeds to the Obligations, then:

 

(1)                                 the lien of the Loan Documents shall be
reduced only by the amount of Net Proceeds actually applied by Lender in
reduction of the Obligations, but if (A) the Net Proceeds do not discharge the
Obligations in full, and (B) Lender determines, in the exercise of its
reasonable judgment, that the Net Operating Income (if any) to be generated by
the Property notwithstanding such Major Casualty will not produce a Debt Service
Coverage Ratio (reflecting the application of Net Proceeds to the Obligations)
of at least 125%, then Lender may elect to accelerate repayment of, or Borrower
may elect to prepay, the entire remaining outstanding balance of the
Obligations.  Any such prepayment must be made in either case within one hundred
twenty (120) days following notice of such election from the electing party to
the other party (or such longer period as may be reasonably necessary for
Borrower to secure replacement financing as long as Borrower is diligently
pursuing said refinancing in good faith), and provided no Event of Default
exists at any time from  the date Lender so elects acceleration or Borrower so
elects prepayment through (and including) payment in full of the Obligations, no
Applicable Prepayment Fee shall be due thereon.  If an Event of Default occurs
at any time from the date Lender so elects acceleration or Borrower so elects
prepayment through (and including) payment in full of the Obligations, then the
Obligations shall include the Applicable Prepayment Fee; and

 

(2)                                 Borrower shall have no obligation to perform
(or continue the performance of) the Restoration, other than its obligations
described in the penultimate sentence of Section 3.2(a).

 

If a Casualty is caused by an event not covered by insurance required pursuant
to Section 3.1(a) but Borrower nevertheless maintains insurance coverage for
damages covered by such events, then (i) if  Borrower elects not to restore the
Property or Borrower elects to

 

31

--------------------------------------------------------------------------------


 

restore the Property but fails to complete such Restoration within eighteen (18)
months following the date of such Casualty, and (ii) Lender determines, in the
exercise of its reasonable judgment, that the Net Operating Income (if any) to
be generated by the Property notwithstanding such Casualty will not produce a
Debt Service Coverage Ratio of at least 125%, then Lender may elect to
accelerate repayment of, or Borrower may elect to prepay, the entire remaining
outstanding balance of the Obligations.  Any such prepayment must be made in
either case within one hundred twenty (120) days following notice of such
election from the electing party to the other party (or such longer period as
may be reasonably necessary for Borrower to secure replacement financing as long
as Borrower is diligently pursuing said refinancing in good faith), and provided
no Event of Default exists at any time from  the date Lender so elects
acceleration or Borrower so elects prepayment through (and including) payment in
full of the Obligations, no Applicable Prepayment Fee shall be due thereon.  If
an Event of Default occurs at any time from the date Lender so elects
acceleration or Borrower so elects prepayment through (and including) payment in
full of the Obligations, then the Obligations shall include the Applicable
Prepayment Fee.

 

Section 3.3.                                Condemnation Awards.

 

(a)                                 Borrower shall promptly notify Lender of the
receipt by Borrower of notice of the institution of any proceeding for the
taking of the Property or any portion thereof by condemnation, eminent domain or
otherwise (a “Condemnation”).  Lender may participate in any such proceeding
relating to a Major Condemnation  and Borrower shall deliver to Lender all
instruments necessary or required by Lender to permit such participation. 
Without Lender’s prior written consent (provided no Event of Default exists,
such consent not to be unreasonably withheld, or if an Event of Default exists,
such consent will be issued or withheld in Lender’s judgment), Borrower shall
not (i) agree to any compensation or award associated with a Major Condemnation,
and (ii) take any action or fail to take any action which would cause the
compensation associated with a Major Condemnation to be determined.

 

(b)                                 All awards and compensation associated with
a Major Condemnation are hereby assigned to and shall be paid to Lender for
application to the Obligations (except as expressly provided below), and
provided no Event of Default has occurred and is continuing as of the date
Lender applies such Condemnation proceeds to the Obligations, no Applicable
Prepayment Fee shall be payable in connection with any such prepayment (if an
Event of Default exists as of the date of such application, the Obligations
shall include the Applicable Prepayment Fee).  Borrower authorizes Lender to
collect and receive such awards and compensation associated with a Major
Condemnation, to give proper receipts and acquittances therefor, and to apply
the same toward the payment of the Obligations in such order, priority and
proportions as Lender in its reasonable discretion shall deem proper),
notwithstanding that the Obligations may not then be due and payable; provided,
however, that if:

 

(i)                                     the Condemnation constitutes a Major
Condemnation, then subject to (A) Lender’s confirmation, in the exercise of its
reasonable judgment, that based on then current zoning and land use requirements
to the extent applicable to the Property, the

 

32

--------------------------------------------------------------------------------


 

Property can be restored to substantially the same condition it was in prior to
such Condemnation, and (B) Borrower’s satisfaction of the conditions applicable
to the release of Net Proceeds as set forth in Section 3.2, Lender shall release
the proceeds of such Major Condemnation to Borrower for restoration of the
Property; or

 

(ii)                                  the Condemnation does not constitute a
Major Condemnation, then so long as no Event of Default exists (if an Event of
Default then exists, Lender shall be entitled to collect all proceeds associated
with such non-Major Condemnation and apply same to the Obligations, including to
the Applicable Prepayment Fee), Borrower shall hold all proceeds associated with
such non-Major Condemnation in trust to be applied toward the costs associated
with the restoration of the Property, and shall promptly commence and diligently
pursue to completion all restoration and repair work reasonably necessary to
return the Property, to the extent reasonably practicable, to the condition it
was in immediately prior to the non-Major Condemnation. Borrower shall provide
Lender with reasonable written updates, at reasonable intervals, in connection
with all restoration efforts associated with non-Major Condemnations.

 

(c)                                  Borrower, upon request by Lender, shall
execute all instruments reasonably requested by Lender to confirm the assignment
of the awards and compensation associated with a Major Condemnation to Lender,
free and clear of all Liens, charges (except as expressly set forth above) or
encumbrances.  If Lender applies Condemnation proceeds to the Obligations, then:

 

(i)                                     the lien of the Loan Documents shall be
reduced only by the amount of such proceeds actually applied by Lender in
reduction of the Obligations, but if (A) such proceeds do not discharge the
Obligations in full, and (B) Lender determines, in the exercise of its
reasonable judgment, that the Net Operating Income (if any) to be generated by
the Property notwithstanding such Major Condemnation will not produce a Debt
Service Coverage Ratio (reflecting the application of the proceeds associated
with such Major Condemnation to the Obligations) of at least 125%, then Lender
may elect to accelerate repayment, or Borrower may elect to repay, the entire
remaining outstanding balance of the Obligations.  Any such prepayment must be
made in either case within one hundred twenty (120) days following notice of
such election from the electing party to the other party (or such longer period
as my be reasonably necessary for Borrower to secure replacement financing as
long as Borrower is diligently pursuing said refinancing in good faith), and
provided no Event of Default exists at any time from  the date Lender so elects
acceleration or Borrower so elects prepayment through (and including) payment in
full of the Obligations, no Applicable Prepayment Fee be due thereon. If an
Event of Default occurs at any time from the date Lender so elects acceleration
or Borrower so elects prepayment through (and including) payment in full of the
Obligations, then the Obligations shall include the Applicable Prepayment Fee;
and

 

(ii)                                  Borrower shall have no obligation to
restore the damage caused by such Condemnation (other than its obligations
described in the Section 3.4(d).

 

(d)                                 Regardless of whether Condemnation proceeds
are made available to Borrower, Borrower shall, promptly following a
Condemnation and diligently thereafter,

 

33

--------------------------------------------------------------------------------


 

undertake all actions necessary to keep the Property safe, secure and free from
reasonably foreseeable hazards and otherwise in material compliance with
applicable Legal Requirements and notwithstanding any Condemnation, Borrower
shall continue to pay the Obligations at the time and in the manner provided for
its payment in this Agreement.

 

ARTICLE 4.

 

IMPOUNDS

 

Section 4.1.                                Impounds.

 

(a)                                 At all times during any Impound Period and
as a condition to any permitted assumption or transfer of the Loan pursuant to
Section 8.3, in order to assure compliance with Borrower’s obligations pursuant
to Section 9.1 of this Agreement, but not in lieu of such obligations, Borrower
shall deposit with Lender, monthly on each Payment Date (commencing on the first
Payment Date following Lender’s written notice of the commencement of an Impound
Period), one-twelfth (1/12th) of the annual charges for Taxes (collectively,
“Impounds”).  Notwithstanding anything to the contrary set forth in the
preceding sentence, each deposit (including, without limitation, any deposit
made at the commencement of any Impound Period) shall be in an amount determined
by Lender that will be sufficient (when combined with other monthly
installments) to make full payment of all Impounds thirty (30) days prior to the
date any delinquency or penalty becomes due with respect to such Impounds. 
Deposits shall be made on the basis of Lender’s reasonable estimate from time to
time of the amount of Impounds for the current year (after giving effect to any
recalculation or reassessment or, at Lender’s election, on the basis of the
Impounds for the prior year, with adjustments when the Impounds are fixed for
the then current year).  All funds so deposited shall not be construed as trust
funds, may be held by Lender, without interest, and may be commingled with
Lender’s general funds.  Borrower hereby grants to Lender a security interest in
all Impounds so deposited with Lender for the purpose of securing the
Obligations.  Upon the occurrence of an Event of Default, all Impounds deposited
with Lender may be applied in payment of the Impounds for which such funds have
been deposited, or to the payment of the Obligations, as Lender may elect, but
no such application shall be deemed to have been made by operation of law or
otherwise until actually made by Lender.  Borrower shall furnish Lender with
bills for the Impounds at least thirty (30) days prior to the date on which such
Impounds first become payable.  If at any time Lender determines that the amount
on deposit with Lender, together with the monthly installments to be deposited
by Borrower before the Impounds are payable, are insufficient to pay the
Impounds, Borrower shall deposit any deficiency with Lender within the Demand
Period.  Provided no Event of Default has occurred, Lender shall pay the
Impounds when the amount on deposit with Lender is sufficient to pay such
Impounds and Lender has received a bill for such Impounds.

 

(b)                                 Borrower acknowledges that Lender may, at
any time Impounds are not being collected by Lender pursuant to
Section 4.1(a) and at Borrower’s sole cost and expense, engage the services of a
tax service company to verify the status of taxes and assessments on the
Property.  Lender shall be entitled to rely upon (regardless of whether

 

34

--------------------------------------------------------------------------------


 

or not Lender engages a tax service company) any certificate, advice or bill
from any authority (or any official thereof) to which such payments are payable,
and Lender shall have no duty to inquire as to the validity or accuracy of any
such certificate, advice or bill or to make any protest in connection therewith.

 

(c)                                  Nothing contained in this Section 4.1 shall
be deemed to affect any right, power, privilege or remedy of Lender under any
provision of this Agreement, the Mortgage, any other Loan Document or any
statute or rule of law, to pay any amount required to be paid pursuant to
Section 9.1, to add the amount so paid to the Obligations and to require
Borrower to reimburse Lender for such amount, together with interest thereon at
the Default Rate from the expiration of the Demand Period until payment in full
is received by Lender.  In the event of any transfer of Borrower’s right, title
and interest in or to all or any part of the Property (without implying any
consent of Lender to any such transfer except as expressly set forth in this
Agreement), Lender shall be entitled to treat such transfer as also effecting an
assignment to the transferee of all right, title and interest of Borrower in and
to any and all such deposits relating to the transferred portion of the
Property.  After any assignment by Lender of its interest in the Loan, any such
deposits on hand shall, in Lender’s discretion, be turned over to the assignee
or returned to Borrower, and all further responsibility of Lender with respect
to such deposits shall terminate.

 

ARTICLE 5.

 

LEASING MATTERS

 

Section 5.1.                                Representations and Warranties.  As
of the Funding Date, Borrower represents and warrants to Lender that: (a) the
rent roll delivered to Lender and attached hereto as Schedule 5.1 (the “Rent
Roll”) is true, complete and correct in all material respects, and all Leases
are valid and in and full force and effect; (b) all of the Leases (including
amendments) are in writing, and there are no oral agreements with respect
thereto; (c) the copies of the Leases delivered to Lender are true, complete and
correct and include any and all amendments; (d) to Borrower’s knowledge, neither
Borrower as “landlord” nor any Tenant is in default under any of the Leases;
(e) Borrower has no knowledge of any notice of termination or “landlord” default
issued by any Tenant with respect to any Lease, and Borrower has provided to
Lender copies of all “tenant” default notices issued by or on behalf of Borrower
in respect of uncured tenant defaults; (f) Borrower has not assigned or pledged
any of the Leases, the Rents or any interests therein except to Lender;
(g) except as set forth in the Rent Roll, no Tenant or other party has an option
to purchase all or any portion of the Property; (h) except as set forth on the
Rent Roll, no Tenant has the right to terminate its Lease prior to expiration of
the stated term of such Lease; (i) no Tenant has prepaid more than one month’s
Rent in advance (except for bona fide security deposits as shown on the Rent
Roll); and (j) other than amounts applied or returned in accordance with the
Leases, the amount of all

 

35

--------------------------------------------------------------------------------


 

security deposits held by Borrower is the entire amount required to be deposited
with Borrower pursuant to the Leases, and said deposits are held, to the extent
required by applicable Legal Requirements, in separate and/or interest-bearing
accounts.  Within ten (10) days after Lender’s request, Borrower shall furnish
to Lender a statement of all tenant security deposits held by Borrower and
copies of all Leases not previously delivered to Lender, certified by an
Authorized Representative of Borrower as being true, complete and correct.

 

Section 5.2.                                Lender’s Lease Approval Rights.

 

(a)                                 Any Lease entered into by or on behalf of
Borrower following the Funding Date that does not constitute a Major Lease, and
any amendment, modification, replacement, extension or renewal of a Lease that
does not constitute a Major Lease, shall not require Lender’s prior written
approval provided (i) such Lease is on a standard lease form approved by Lender
(such approval not to be unreasonably withheld) without “material modification”
to such form (meaning any material increase in the economic obligations of the
“lessor” or “landlord” under the Lease, any material diminution of the economic
obligations of the “lessee” or “tenant” under the Lease, or any material
diminution in the rights or protections afforded the “lessor” or “landlord”
under the Lease), and (ii) any such amendment, modification, replacement,
extension or renewal does not cause the subject Lease, after such action, to
fall within any category of a “Major Lease.”

 

(b)                                 Lender’s prior written approval (not to be
unreasonably withheld) will be required prior to Borrower (or any Person on
behalf of Borrower) entering into or issuing, after the Funding Date:

 

(i)                                     any Major Lease;

 

(ii)                                  any amendment, modification, replacement,
extension or renewal of a Major Lease (other than amendments, modifications,
replacements, extensions and/or renewals expressly contemplated by the terms of
such Major Lease);

 

(iii)                               any consent to an assignment or subletting
associated with a Major Lease (to the extent Borrower as “landlord” has any such
consent rights under such Major Lease); or

 

(iv)                              any termination of any Major Lease, other than
a termination as the result of the exercise of a scheduled termination right
that is expressly contemplated by the terms of such Major Lease.

 

Lender may condition its consent to any Major Lease termination or surrender on
the deposit of any termination or surrender proceeds with Lender for
distribution for costs associated with re-letting the subject space.

 

(c)                                  In connection with any request for approval
relating to a leasing matter, provided no Event of Default exists, Lender shall
notify Borrower whether Lender has granted such approval within ten
(10) Business Days following Lender’s receipt of all

 

36

--------------------------------------------------------------------------------


 

information reasonably requested by Lender to review any such leasing approval
request.  If Lender does not so notify Borrower within ten (10) Business Days
following Lender’s receipt of all such information and if no Event of Default
exists, Lender’s approval of such leasing matter shall be deemed granted.

 

Section 5.3.                                Covenants.  Borrower shall
(i) perform, observe, and comply with each of the covenants and agreements which
Borrower is required to perform, observe or comply with under the Leases;
(ii) use its commercially reasonable efforts to enforce the obligations to be
performed by the Tenants under the Leases; (iii) promptly furnish to Lender any
notice of default or termination received by Borrower from any Tenant, and any
notice of default or termination given by Borrower to any Tenant; (iv) not
collect any Rents for more than thirty (30) days in advance of the time when the
same shall become due, except for bona fide security deposits not in excess of
an amount equal to one (1) month’s Rent; (v) not enter into any ground lease or
master lease of any part of the Property; (vi) not further assign or encumber
any Lease; (vii) hold in trust all payments and other monetary consideration
received by or for the benefit of Borrower in connection with any surrender or
termination of any Lease and shall immediately deposit or cause to be deposited
with Lender all such payments and other monetary consideration; and (viii) not
enter into any new Lease or enter into or accept any extension, modification,
termination or renewal of any existing Lease in violation of Section 5.1 or
Section 5.2, and any action in violation of clause (v), (vi), (vii), or
(viii) of this Section 5.3 shall be void (as to Borrower) at the election of
Lender.

 

Section 5.4.                                Tenant Estoppels.  Following the
Funding Date, and within thirty (30) days following Lender’s reasonable request,
Borrower shall obtain and furnish to Lender written estoppels in form and
substance satisfactory to Lender, executed by the Tenants under any Major Lease
and confirming the term, rent or daily rate, and other provisions and matters
relating to the applicable Lease (provided that unless an Event of Default has
occurred, Lender shall make a request under this Section 5.4 not more than once
per twelve (12) month period).

 

Section 5.5.                                Conflict with Assignment of Leases
and Rents.  Any inconsistency between the terms of this Article 5 and the terms
of the Assignment of Leases and Rents shall be controlled by the terms of the
Assignment of Leases and Rents.

 

ARTICLE 6.

 

REPRESENTATIONS AND WARRANTIES

 

As of the Funding Date, Borrower represents and warrants to Lender that:

 

Section 6.1.                                Organization and Power.  Borrower
and each other Borrower Party (other than Affiliates) is duly organized, validly
existing and in good standing under the laws of the state of its formation or
existence, and is in compliance with all Legal Requirements applicable to doing
business in the State. Neither Borrower nor

 

37

--------------------------------------------------------------------------------


 

General Partner is a “foreign person” within the meaning of § 1445(f)(3) of the
Internal Revenue Code.

 

Section 6.2.                                Validity of Loan Documents.  The
execution, delivery and performance by Borrower and each other Borrower Party
(as applicable) of the Loan Documents (i) are duly authorized and do not require
the consent or approval of any other party or Governmental Authority which has
not been obtained (and copies of which have been provided to Lender); and
(ii) will not violate any Legal Requirement or result in the imposition of any
Lien upon the assets of any such party, except as contemplated by the Loan
Documents.  The Loan Documents constitute the legal, valid and binding
obligations of Borrower, Carveout Indemnitor and each other Borrower Party (as
applicable), enforceable in accordance with their respective terms, subject to
applicable bankruptcy, insolvency, or similar laws generally affecting the
enforcement of creditors’ rights.

 

Section 6.3.                                Liabilities; Litigation.

 

(a)                                 The general financial and operating
information relating to Borrower, Carveout Indemnitor and/or the Property,
submitted to Lender by or on behalf of Borrower or Carveout Indemnitor
concurrently with or prior to the date of the Application, is true, complete and
correct in all material respects with no significant change since the date of
submission.

 

(b)                                 None of Borrower, Carveout Indemnitor or any
other Borrower Party is contemplating either the filing of a petition by it
under state or federal bankruptcy or insolvency laws or the liquidation of all
or a major portion of its assets or property, and Borrower has no knowledge of
any Person contemplating the filing of any such petition against Borrower,
Carveout Indemnitor or any other Borrower Party.

 

(c)                                  There is no action, suit, proceeding or
investigation at law or in equity by or before any court, governmental
instrumentality or other agency now pending or threatened against Borrower or
the Property, or to Borrower’s knowledge, any other Borrower Party, which, if
determined adversely, would materially impair or affect (i) the businesses,
operations, properties, assets, or financial condition of Borrower or any other
Borrower Party, (ii) the Net Operating Income or the value of the Collateral,
(iii) Borrower’s or any other Borrower Party’s ability to perform and carry out
their respective obligations under the Loan Documents or to carry on their
respective businesses substantially as now conducted, or (iv) the validity or
enforceability of any of the Loan Documents.

 

Section 6.4.                                Taxes and Assessments.  The Property
is assessed for real estate tax purposes as one or more wholly independent tax
lot or lots, separate from any adjoining land or improvements not constituting a
part of such lot or lots, and no other land or improvements is assessed and
taxed together with the Property or any portion thereof.  There are no pending
or, to Borrower’s knowledge proposed special or other assessments for public
improvements or otherwise affecting the Property, nor are there

 

38

--------------------------------------------------------------------------------


 

any contemplated improvements to the Property that may result in such special or
other assessments.

 

Section 6.5.                                Other Agreements; Defaults.  None of
Borrower, Carveout Indemnitor or any other Borrower Party is a party to any
agreement or instrument or subject to any court order, injunction, permit, or
restriction which might adversely affect the Property or the business,
operations, or condition (financial or otherwise) of Borrower, Carveout
Indemnitor or any other Borrower Party.  None of Borrower, Carveout Indemnitor
or any other Borrower Party is in violation of any agreement which violation
would have an adverse effect on the Property, Borrower, Carveout Indemnitor or
any other Borrower Party or the business, properties, or assets, operations or
condition (financial or otherwise) of Borrower, Carveout Indemnitor or any other
Borrower Party.

 

Section 6.6.                                Status of Property.

 

(a)                                 Borrower has all requisite licenses,
permits, franchises, qualifications, certificates of occupancy or other
governmental authorizations to own, lease and operate the Property and carry on
its business.  The use being made of the Property is in conformity with the
certificate of occupancy and/or applicable permits or governmental
authorizations and any other restrictions, covenants or conditions affecting the
Property.

 

(b)                                 The Property is in compliance with all
applicable Legal Requirements (including building, parking, subdivision, land
use, health, fire, safety and zoning ordinances and codes).

 

(c)                                  The Property is free of material structural
defects or any casualty damage, and all building systems contained therein are
in good working order, subject to ordinary wear and tear.

 

(d)                                 The Property does not constitute, in whole
or in part, a legally non-conforming use under any Legal Requirements.

 

(e)                                  No Condemnation has been commenced or, to
Borrower’s knowledge, is contemplated with respect to all or any portion of the
Property or for the relocation of roadways providing access to the Property.

 

(f)                                   The Property has adequate rights of access
to public ways, and all roads necessary for the full utilization of the Property
for its current purpose have been completed and dedicated and are open to public
use and accepted by applicable Governmental Authorities.

 

(g)                                  Except to the extent that the Property is
adequately served by private systems and facilities located on the Property (and
disclosed on the survey delivered to Lender on the Funding Date), the Property
is served by adequate water, sewer, sanitary sewer and storm drain facilities,
all public utilities necessary or convenient to the full use and enjoyment of
the Property are located in the public right-of-way abutting the Property, and
all such utilities are connected so as to serve the Property without passing

 

39

--------------------------------------------------------------------------------


 

over other property, except to the extent such other property is subject to a
perpetual easement for such utility benefiting the Property.

 

(h)           None of the Permitted Encumbrances, individually or in the
aggregate, materially interferes with the benefits of the security intended to
be provided by the Loan Documents, materially and adversely affects the value of
the Property, impairs the use or the operation of the Property or impairs
Borrower’s ability to pay its obligations in a timely manner.

 

Section 6.7.           Location of Borrower.  The principal place of business
and chief executive offices of Borrower are located at the addresses stated in
Section 12.1.

 

Section 6.8.           ERISA.  Borrower has not established any pension plan for
employees that would cause Borrower to be subject to ERISA.

 

Section 6.9.           Purposes of Loan.  The Loan is solely for the business
purpose of Borrower, and is not for personal, family, household, or agricultural
purposes.  No part of proceeds of the Loan will be used for purchasing or
acquiring any “margin stock” within the meaning of Regulations T, U or X of the
Board of Governors of the Federal Reserve System.

 

Section 6.10.        Tax Filings.  Borrower and Carveout Indemnitor have each
filed (or have obtained effective extensions for filing) all federal, state and
local tax returns required to be filed and have paid or made adequate provision
for the payment of all federal, state and local taxes, charges and assessments
payable by Borrower and Carveout Indemnitor, respectively.

 

Section 6.11.        Solvency.  The fair saleable value of Borrower’s assets
exceeds and will, immediately following the funding of the Loan, exceed
Borrower’s total liabilities, including subordinated, unliquidated, disputed and
contingent liabilities.  The fair saleable value of Borrower’s assets is and
will, immediately following the funding of the Loan, be greater than Borrower’s
probable liabilities, including the maximum amount of its contingent liabilities
on its Debts as such Debts become absolute and matured.  Borrower’s assets do
not and, immediately following the funding of the Loan will not, constitute
unreasonably small capital to carry out its business as conducted or as proposed
to be conducted.  Borrower does not intend to, and does not believe that it
will, incur Debts and liabilities (including contingent liabilities and other
commitments) beyond its ability to pay such Debts as they mature (taking into
account the timing and amounts of cash to be received by Borrower and the
amounts to be payable on or in respect of obligations of Borrower).

 

Section 6.12.        Full and Accurate Disclosure.  No statement of fact made by
or on behalf of Borrower, Carveout Indemnitor or any other Borrower Party in
this Agreement or in any of the other Loan Documents contains any untrue
statement of a material fact or omits to state any material fact necessary to
make statements contained herein or therein not misleading.  There is no fact
presently known to Borrower which has not been disclosed to Lender that
adversely affects, or as far as Borrower can

 

40

--------------------------------------------------------------------------------


 

reasonably predict, might adversely affect, the Property or the business,
operations or condition (financial or otherwise) of Borrower, Carveout
Indemnitor or any other Borrower Party.

 

Section 6.13.        Single Purpose Entity.  Borrower is and has at all times
since its formation been a Single Purpose Entity.

 

Section 6.14.        Terrorism and Anti-Money Laundering.

 

(a)           As of the Funding Date, neither Borrower, Carveout Indemnitor nor
any other Borrower Party, nor any Person having a beneficial interest in
Borrower, nor any Person for whom Borrower is acting as agent or nominee in
connection with this transaction, is an OFAC Prohibited Person.  As of the
Funding Date and until the Obligations are fully and finally paid and
discharged, Borrower and the other Borrower Parties are and shall remain in
compliance with Anti-Money Laundering Laws and all applicable OFAC-related laws,
rules and regulations.

 

(b)           To comply with the Anti-Money Laundering Laws, all payments by
Borrower to Lender or from Lender to Borrower will only be made in Borrower’s
name and to and from a bank account of a bank based or incorporated in or formed
under the laws of the United States or a bank that is not a “foreign shell bank”
within the meaning of the U.S. Bank Secrecy Act (31 U.S.C. § 5311 et seq.), as
amended, and the regulations promulgated thereunder by the U.S. Department of
the Treasury, as such regulations may be amended from time to time.

 

(c)           Borrower agrees to provide to Lender, at any time and from time to
time during the term of the Loan, such information as Lender reasonably
determines to be necessary or appropriate to allow Lender to comply with
Anti-Money Laundering Laws of any applicable jurisdiction, or to respond to
requests for information concerning the identity of Borrower, any other Borrower
Party or any Person having a beneficial interest in Borrower, from any
Governmental Authority, self-regulatory organization or financial institution in
connection with its anti-money laundering compliance procedures, or to update
such information.

 

(d)           The representations and warranties set forth in this Section 6.14
shall be deemed repeated and reaffirmed by Borrower as of each Payment Date and
as of each date on which Borrower receives any funds from Lender.  Borrower
agrees to promptly notify Lender in writing should Borrower become aware of any
change in the information set forth in this Section 6.14.

 

Section 6.15.        Financing Transaction.  The Loan is (or shall be) evidenced
by debt instruments that are intended to be accounted for as “debt” on the
balance sheet of Borrower, and Borrower shall account for the Loan as “debt” in
all financial statements prepared by or on behalf of Borrower.

 

Section 6.16.        Personal Property.  Except for the Personal Property listed
on Schedule 6.16 attached hereto, no material tangible Personal Property is
located within or outside the Property or used or proposed to be used in the
Property.  Borrower has good

 

41

--------------------------------------------------------------------------------


 

title to all Personal Property free and clear of all Liens, except as disclosed
on Schedule 6.16.

 

Section 6.17.        Additional Real Property.  Except for the Land (as defined
in the Mortgage) and Improvements and any contiguous public streets and
sidewalks, neither Borrower nor Property Manager uses or occupies any other
material real property in connection with the operation, occupancy and
management of the Property.

 

Section 6.18.        Material Agreements.  Except as set forth in the Management
Agreement, neither Borrower nor Property Manager has any right or claim to, or
obligation to pay, any fees, commissions, royalties, compensation or other
remuneration in connection with or arising out of the use, occupancy,
management, leasing, and operation of the Property.  Except as set forth in
Schedule 6.18, there are no Material Agreements affecting the Property.

 

Section 6.19.        Organizational Chart.  The organizational chart attached
hereto as Schedule 6.19 is an accurate representation of the organizational
structure of Borrower as of the Funding Date and, with respect to any Person
shown thereon, accurately identifies the name and ownership percentage interest
held by such Person in the Borrower or other Persons shown on such
organizational chart.

 

Section 6.20.        Reliance.  Borrower recognizes and acknowledges that in
accepting the Loan Documents, Lender is expressly and primarily relying on the
truth and accuracy of the warranties and representations set forth in the Loan
Documents without any obligation to investigate the Property and notwithstanding
any investigation of the Property by Lender; that such reliance existed on the
part of Lender prior to the date hereof; that the warranties and representations
are a material inducement to Lender in accepting the Loan Documents; and that
Lender would not be willing to make the Loan and accept the Loan Documents in
the absence of the warranties and representations set forth therein.

 

ARTICLE 7.

 

FINANCIAL REPORTING; AUDITS

 

Section 7.1.           Financial Statements.  While any of the Obligations
remain outstanding, Borrower shall furnish to Lender, or in the case of the
reporting under Section 7.1(d) below, Borrower shall cause Carveout Indemnitor
to furnish to Lender, each of the following within the specified time period,
each in hardcopy and electronic form, and each to be in format reasonably
required by Lender:

 

(a)           Intentionally omitted;

 

(b)           Within thirty (30) days after the end of each calendar quarter
(including the last calendar quarter of each year), quarterly financial
statements for the Property, including a balance sheet and a statement of
revenues and expenses (including capital expenses) and a rent roll dated as of
the last day of the immediately preceding quarter, certified by an Authorized
Representative of Borrower as true, accurate and complete;

 

42

--------------------------------------------------------------------------------


 

(c)           Within ninety (90) days following the end of each calendar year,
(i) annual accountant prepared, review based financial statements, including
balance sheets, for the Property and Borrower, certified by an Authorized
Representative of Borrower as true, accurate and complete, and (ii) a capital
expenditure summary for the preceding calendar year, certified by an Authorized
Representative of Borrower as true, accurate and complete;

 

(d)           Within ninety (90) days following the end of each calendar year,
annual accountant prepared, review based financial statements, including a
balance sheet, for Carveout Indemnitor, certified by Carveout Indemnitor as
true, accurate and complete;

 

(e)           By December 15th of each year, final annual operating and capital
expenditure budgets for the ensuing year for the Property;

 

(f)            Promptly following receipt or issuance by or on behalf of
Borrower, copies of all material notices (meaning written notices of violation
of Legal Requirements or material notices to or from any Tenants, but excluding
routine correspondence) issued or received in connection with the ownership and
operation of the Property;

 

(g)           Concurrently with the submission of evidence of insurance as
required pursuant to Section 3.1(b), the insurance certification described in
Section 3.1(f);

 

(h)           Concurrently with the delivery of the annual financial statement
required pursuant to Section 7.1(c), a certification, executed by an Authorized
Representative of Borrower, confirming that as of the date of such certificate,
either there does or does not exist any event or condition that constitutes an
Event of Default, and if any such Event of Default exists, the nature thereof;
and

 

(i)            Promptly following Lender’s request, such other reasonable
financial information relating to the Property, Borrower, and/or Carveout
Indemnitor as Lender may request in writing from time to time.

 

Section 7.2.           Accounting Principles.  All financial statements shall be
prepared in accordance with GAAP or tax basis accounting, in either case
consistently applied.  If the financial statements are prepared on an accrual
basis, such statements shall be accompanied by a reconciliation to cash basis
accounting principles.

 

ARTICLE 8.

 

RESTRICTION ON TRANSFERS AND ENCUMBRANCES

 

Section 8.1.           Due on Sale and Encumbrance; Transfers of Interests. 
Borrower covenants and agrees with Lender that without the prior written consent
of Lender and except as expressly provided below:

 

(a)           Neither Borrower nor any Person having a direct or indirect
ownership or beneficial interest in Borrower shall consummate, enter into, or
suffer, assume, or permit

 

43

--------------------------------------------------------------------------------


 

or allow to occur, any Transfer, in any manner or way, whether voluntarily or
involuntarily;

 

(b)           No new members or managers shall be admitted to or created in
Borrower (nor shall any existing member or manager withdraw from Borrower); and

 

(c)           No change in the day-to-day control and management of Borrower,
General Partner, or the Property shall be implemented.

 

Lender shall not be required to demonstrate any actual impairment of its
security or any increased risk of default in order to declare the Obligations to
be immediately due and payable upon a Transfer in violation of this Agreement. 
This provision shall apply to every Transfer in violation of this Agreement
regardless of whether such Transfer was voluntary or not, or whether or not
Lender has previously consented to any Transfer.

 

Section 8.2.           Permitted Transfers.  Notwithstanding the restrictions in
Section 8.1, transfers of direct or indirect interests (meaning interests held
by members, partners and/or interest holders of any Person that in turn holds a
direct ownership interest in Borrower or General Partner) in Borrower and/or
General Partner will be permitted without Lender’s prior consent, provided in
each instance (a) no Event of Default exists as of the transfer date;
(b) following any such transfer, (i) New England Realty Associates Limited
Partnership, a Massachusetts limited partnership, or any Family Members continue
to own at least 51% of the direct and indirect interests in Borrower, and
(ii) either Harold Brown (i.e. the Treasurer of the General Partner as of the
date of this Agreement) or The Hamilton Company, a Massachusetts corporation
holds direct management and decision making control over Borrower and the
Property; (c) The Hamilton Company continues to act as the manager of the
Property in accordance with the terms of the Management Agreement and (d) Lender
receives written notice of any such permitted transfer within thirty (30) days
following the date of transfer (provided that written notice under this clause
(d) shall not be required in the event of a transfer of publicly traded
interests in New England Realty Associates Limited Partnership in the event such
transfer otherwise qualifies as a permitted transfer under this Section 8.2).

 

Section 8.3.           Loan Assumption; Sale.  Notwithstanding anything to the
contrary set forth in this Agreement, Lender shall consent to a one-time
transfer of title to the Property and assumption of the duties and obligations
of Borrower and Carveout Indemnitor under the Loan Documents (the “Assumption”),
subject to satisfaction of each and every one of the following conditions:

 

(a)           At least thirty (30) days prior to such Assumption, Borrower shall
provide to Lender:  (i) written notice (an “Assumption Request”) of the proposed
Assumption, (ii) a work deposit in the amount of $25,000.00 (the “Assumption
Work Deposit”), (iii) the name(s), address(es) and organizational documents of
the proposed purchaser and of the principals, affiliates and parent or other
majority owners, as applicable, of the proposed purchaser, (iv) detailed and
complete financial statements of the proposed purchaser and of the principals,
affiliates and parent or other majority owners, as applicable, of the proposed
purchaser, (v) information with respect to the business and

 

44

--------------------------------------------------------------------------------


 

business experience of the proposed purchaser and its principals, affiliates and
parent or other majority owners, as applicable, and their experience in the
ownership and operation of properties similar to the Property and other
commercial real estate, (vi) information on the proposed property management
company and leasing agent and a copy of the proposed property management
agreement and leasing agreement, (vii) the terms and conditions of the proposed
sale and a copy of the executed purchase and sale agreement, (viii) a
description of the ownership structure of the proposed purchaser and each of its
principals, affiliates and parent or other majority owners, as applicable,
(ix) the purchaser’s pro-forma operating and management plan for the Property,
and (x) promptly following Lender’s request, such other information as Lender
may reasonably request to permit it to determine the creditworthiness and
management abilities of the proposed purchaser and its principals, affiliates
and parent or other majority owners, as applicable;

 

(b)           Lender must approve, in the exercise of its discretion, the
identity, creditworthiness, management abilities and all other attributes of the
proposed purchaser and the proposed replacement Carveout Indemnitor(s), and
their respective principals, affiliates and parent or other majority owners, as
applicable;

 

(c)           No Event of Default shall have occurred and be continuing and no
Potential Default shall exist, either as of the date of the Assumption Request
or thereafter through the date of the Assumption;

 

(d)           The Property, as of the date of the Assumption and thereafter,
must be managed by a management company and leased by a leasing agent, both
approved by Lender (in the exercise of its reasonable judgment) under a
management agreement and leasing agreement satisfactory to Lender (in the
exercise of its reasonable judgment) and otherwise satisfying the requirements
of Section 9.9;

 

(e)           At the closing of any approved Assumption, the proposed purchaser
shall assume the duties and obligations of Borrower under the Loan Documents
(subject to the limitations on liability set forth in Article 13) and re-make
all representations and warranties contained in the Loan Documents as of the
date of the Assumption, all pursuant to assumption documents in form and
substance satisfactory to Lender (in the exercise of its reasonable judgment). 
Additionally, at the time of the approved Assumption, the proposed purchaser
shall provide to Lender (i) an environmental indemnity agreement from said
purchaser and from a financially responsible Person acceptable to Lender (in its
discretion) in form and substance reasonably satisfactory to Lender (which form
may be different from the form executed by Borrower as a result of Lender
updating its standard form of environmental indemnity agreement or as a result
of specific environmental conditions at the Property) and (ii) a recourse
carveout indemnity in substantially the same form as the Carveout Indemnity,
also from a financially responsible Person acceptable to Lender (in its
discretion).  Borrower and the proposed purchaser and such other Persons as
Lender shall require shall also deliver and, if applicable, execute (i) evidence
of authority and entity existence, (ii) Uniform Commercial Code, judgment and
bankruptcy searches, (iii) Uniform Commercial Code financing statements, (iv) an
endorsement to the Title Policy updating the effective date to the date of the
transfer (or, if not available in the jurisdiction where the any portion of

 

45

--------------------------------------------------------------------------------


 

the Property is located, a new title policy replacing the Title Policy), showing
the purchaser as the owner of the Property, showing no additional title
exceptions, except as shall be approved by Lender (in its discretion) and
otherwise in form and substance reasonably acceptable to Lender, (v) opinions of
counsel reasonably acceptable to Lender on such matters as Lender shall
reasonably require, (vi) evidence of insurance as required by Section 3.1, and
(vii) such other documents as Lender shall reasonably require as a condition to
or otherwise in connection with the Assumption;

 

(f)            At the closing of any approved Assumption, the proposed purchaser
shall, in accordance with the terms and conditions of Sections 4.1, deposit with
Lender sufficient funds to pay when due all Impounds in accordance with the
terms of Section 4.1.  To the extent the Loan Documents require any other
reserves or deposits the same shall be established by the proposed purchaser
prior to the date of closing of the approved Assumption.  The foregoing
requirement for deposits and reserves shall be enforced notwithstanding that any
of the foregoing may have been waived by Lender with respect to Borrower either
in this Agreement, or in any side letter or agreement executed by Lender;

 

(g)           At the closing of any approved Assumption, Borrower shall pay to
Lender a fee in the amount of one percent (1%) of the then outstanding balance
of the Loan in immediately available funds (the “Assumption Fee”).  The
obligation to pay the Assumption Fee is consideration to induce Lender to allow
the proposed Assumption and to release Borrower and Carveout Indemnitor from
liability for all duties, obligations and indemnities first accruing from and
after the date of the Assumption; provided that in no event shall Borrower or
any Carveout Indemnitor be released from any liability accruing prior to the
date of the Assumption, including acts or omissions leading to environmental
contamination, whether known or unknown as of the closing of the Assumption;

 

(h)           The proposed Assumption shall not cause a violation of any Legal
Requirements governing the Property, the Loan, Borrower, Carveout Indemnitor,
the proposed purchaser, any proposed replacement indemnitor or any of their
respective principals;

 

(i)            Lender shall have confirmed, in the exercise of its reasonable
judgment, that as of the date of the proposed Assumption, the Property generates
a Loan to Value Ratio of not more than sixty percent (60%) or a Loan to Cost
Ratio of not more than sixty percent (60%), whichever is less;

 

(j)            Lender shall have confirmed, in the exercise of its reasonable
judgment, that as of the date of the proposed Assumption, the Property generates
a Debt Service Coverage Ratio of at least 1.50 to 1.00.

 

(k)           On the earlier of ten (10) days following demand by Lender or the
closing of the approved Assumption, Borrower shall pay all of Lender’s
reasonable costs and expenses incurred in connection with the proposed
Assumption whether or not the Assumption actually occurs, including attorneys’
fees, recording and filing charges, title company charges and the cost of the
endorsement to the Title Policy.  The Assumption

 

46

--------------------------------------------------------------------------------


 

Work Deposit shall be applied to reimburse Lender for its costs and expenses
(with any excess after full payment of all of Lender’s costs and expenses being
applied to the Assumption Fee or returned to Borrower), but the Assumption Work
Deposit shall not be deemed to be a cap or limitation on Borrower’s obligation
to reimburse Lender for all costs and expenses incurred by Lender under this
Section 8.3, regardless of whether such amounts exceed the Assumption Work
Deposit and/or Lender, in the exercise of its judgment, does not approve the
proposed purchaser, any proposed replacement indemnitor or any other aspect of
the proposed Assumption; and

 

(l)            Lender shall have no obligation to review or process Borrower’s
request for approval of a proposed Assumption until such time as Lender has
received all of the items, including the Assumption Work Deposit, required to be
delivered to Lender pursuant to this Section 8.3.

 

ARTICLE 9.

 

COVENANTS

 

Section 9.1.           Taxes; Title Matters.

 

(a)           Subject to the terms of Section 4.1, Borrower shall pay before any
fine, penalty, interest or cost may be added thereto, and shall not enter into
any agreement to defer, any Taxes; provided, however, that Borrower may contest
the amount or validity or application in whole or in part of any of the Taxes so
long as (i) Borrower provides written notice to Lender that Borrower intends to
contest such amount, validity or application, (ii) such contest shall suspend
the collection of the Taxes from Borrower and from the Property or Borrower
shall have paid all of the Taxes under protest, (iii) Borrower shall have
deposited with Lender adequate reserves for the payment of the Taxes, together
with all interest and penalties thereon, unless Borrower has paid all of the
Taxes under protest, taking into consideration the amount of any Impounds
available for payment of Taxes, (iii) Borrower is diligently contesting the same
by appropriate legal proceedings in good faith and at its own expense, and
(iv) neither the Property nor any part thereof or interest therein will be in
danger of being sold, forfeited, terminated, cancelled or lost.  Borrower shall
not suffer or permit the joint assessment of the Property with any other real or
personal property not encumbered by the Mortgage.

 

(b)           Borrower shall observe and comply with all Permitted Encumbrances
applicable to Borrower or the Property and shall not, without the prior written
consent of Lender, modify, amend, or supplement any of the Permitted
Encumbrances.

 

(c)           Without the prior written consent of Lender, Borrower shall not
file or subject any part of the Property to any plan or declaration of
condominium, co-operative, common interest ownership community, or other form of
multiple ownership and governance.

 

Section 9.2.           Alterations and Renovations.  Borrower shall obtain
Lender’s prior written consent (such consent not to be unreasonably withheld if
no Event of

 

47

--------------------------------------------------------------------------------


 

Default exists) to any alterations or renovations to any of the Improvements;
provided, however, that Lender’s consent shall not be required in connection
with any alterations or renovations that (i) are contemplated in connection with
any Restoration in accordance with the provisions of this Agreement, and
(ii) will not have a material adverse effect on the financial condition of
Borrower, the value of the Property or the Net Operating Income, provided
further that such alterations permitted under subsection (ii) do not adversely
affect any structural component of any Improvements, any utility or HVAC system
contained in any Improvements, or the exterior of any building constituting a
part of any Improvements, and the aggregate cost thereof does not exceed Two
Hundred Fifty Thousand Dollars ($250,000.00).

 

Section 9.3.           Operation; Maintenance; Compliance.

 

(a)           Borrower shall not cause or permit any waste of any material
portion of the Property.

 

(b)           Borrower shall observe and comply with all Legal Requirements
applicable to Borrower and the ownership, use and operation of the Property and
shall promptly commence a reasonable and good faith cure of any alleged
violation of any Legal Requirements; provided that Borrower may contest the
validity or applicability of any such alleged violation of any Legal Requirement
so long as: (i) Borrower provides written notice to Lender that Borrower intends
to contest such validity or applicability, (ii) neither the Property nor any
part thereof or interest therein shall be subject to any Lien, charge, fine or
other liability or shall be in danger of being sold, forfeited, terminated,
cancelled or lost, (iii) Borrower shall have furnished Lender with such security
as may be reasonably requested by Lender from time to time to pay or discharge
any Lien, charge, fine or other liability or the costs of any cure or corrective
measure in the event of a determination in such contest adverse to Borrower,
(iii) Borrower is diligently contesting the same at all times by appropriate
legal proceedings in good faith and at its own expense, and (iv) the use,
operation or Net Operating Income of the Property is not materially and
adversely affected during such contest.

 

(c)           Borrower shall maintain the Property in good condition and
promptly repair any damage or casualty (subject to the terms of this Agreement).

 

(d)           Borrower shall not, without the prior written consent of Lender,
initiate, consent to, or support any zoning reclassification of the Property or
seek any variance under any existing zoning ordinance or use or permit the use
of any portion of the Property in any manner that could result in such use
becoming a non-conforming use under any zoning ordinance or any other applicable
Legal Requirement.

 

(e)           All Operating Revenues shall be applied to Operating Expenses,
Debt Service and reasonable and necessary capital expenditures or costs, and
then, provided no Event of Default exists, to general operating purposes of
Borrower, including distributions to Borrower’s members.

 

48

--------------------------------------------------------------------------------


 

Section 9.4.           Inspections; Appraisals.

 

(a)           Upon at least two (2) Business Days’ prior written notice (except
during the existence of an Event of Default, when no prior notice shall be
required), Borrower, General Partner and the Property Manager (if any) shall
provide Lender and its agents, representatives and contractors with access to
the Property from time to time (subject to the rights of Tenants) for the
purposes of inspecting the Property and conducting engineering and environmental
assessments and other investigations of the Property (provided that either an
Event of Default must exist or Lender must have a reasonable belief that
Borrower is not in material compliance with its warranties, covenants and
agreements relating to compliance with Legal Requirements (including
Environmental Laws, as defined in the Environmental Indemnity Agreement) prior
to the commencement of any intrusive post-Funding Date engineering or
environmental assessment or investigation) and  shall permit Lender and its
agents, representatives and contractors to examine and copy the books and
records relating to the Property and to discuss the business, operations,
properties and financial and other condition of Borrower with officers and
employees of Borrower, General Partner and the Property Manager (if any) and
with Borrower’s accountants.  The costs relating to such activities shall be
paid by Lender unless (i) Lender has a reasonable basis for suspecting that
Borrower is not in material compliance with its warranties, covenants and
agreements relating to compliance with Legal Requirements (including
Environmental Laws) and its warranties, covenants and agreements relating to the
physical condition of the Property, (ii) the examination of such books and
records reveals that financial information submitted to Lender by Borrower,
General Partner, Property Manager or anyone on behalf of Borrower or General
Partner is materially inaccurate, or (iii) an Event of Default exists (or is
discovered as a result of any such inspection or review), in which case the
reasonable third party fees and expenses relating to such activities shall be
paid by Borrower within the Demand Period.

 

(b)           Upon at least two (2) Business Days’ prior written notice (except
during the existence of an Event of Default, when no prior notice shall be
required), Borrower, General Partner and the Property Manager (if any) shall
provide Lender and its agents, representatives and appraisers with access to the
Property from time to time (subject to the rights of Tenants) for the purposes
of conducting appraisals.  Borrower, General Partner and the Property Manager
(if any) shall cooperate with Lender’s request for reasonable information
necessary to complete a new or updated appraisal of the Property and Borrower
shall pay or reimburse Lender for all costs associated with new or updated
appraisals of the Property, provided that so long as no Event of Default has
occurred, Borrower shall only be obligated to reimburse Lender for one (1) new
or updated appraisal after the Funding Date (Borrower’s reimbursement
obligations being unlimited following the occurrence of an Event of Default).

 

Section 9.5.           Taxes on Security.  Borrower shall pay all taxes,
charges, filing, registration and recording fees, excises and levies payable
with respect to the Note or the Liens created or secured by the Loan Documents,
other than income, franchise and doing business taxes imposed on Lender.  If
there shall be enacted any law (a) deducting the Loan from the value of the
Collateral for the purpose of taxation, (b) imposing upon Lender the payment of
the whole or any part of the taxes, assessments, charges, fees, or liens herein
required to be paid by Borrower, or (c) changing existing laws relating to the

 

49

--------------------------------------------------------------------------------


 

taxation of mortgages, deeds of trust, security deeds, or debts secured by real
property or the interest of the mortgagee or secured party in the property
covered thereby, or changing the manner of assessing or collecting any such
taxes, Borrower shall promptly pay to Lender, within thirty (30) days following
demand, all taxes, assessments, liens, costs and charges for which Lender is or
may be liable as a result thereof; provided, however, that if any such payment
would be prohibited by law or would render the Loan usurious, then instead of
collecting such payment, Lender may declare all amounts owing under the Loan
Documents to be immediately due and payable (provided that Borrower shall have
no obligation to make payment of any Applicable Prepayment Fee otherwise
applicable to prepayment tendered as a result of Lender’s exercise of its rights
under this Section 9.5).

 

Section 9.6.           Compliance with Loan Documents; Further Assurances.

 

(a)           Borrower shall, and shall cause Carveout Indemnitor and other
Borrower Parties (as applicable) to, observe, perform and satisfy in a timely
manner all the terms, provisions, covenants, conditions, duties and obligations
required to be observed, performed or satisfied by them, and shall pay when due
all costs, fees and expenses required to be paid by them, under and pursuant to
this Agreement, the Note and the other Loan Documents.

 

(b)           Borrower shall promptly (i) cure, or cause to be cured, any
defects in the execution and delivery of the Loan Documents, and (ii) execute
and deliver, or cause to be executed and delivered, all such other documents,
agreements and instruments as Lender may reasonably request to further evidence
and more fully describe the collateral for the Obligations, to correct any
omissions or errors in the Loan Documents, to perfect, protect or preserve any
Liens created under any of the Loan Documents, or to make any recordings, file
any notices, or obtain any consents, as may be necessary or appropriate in
connection therewith.

 

(c)           Borrower shall not (i) change the location of its chief executive
office or its chief place of business from that specified in Section 12.1,
(ii) change its name, (iii) change its state of formation or otherwise
re-domesticate from its existing state of formation, or (iv) change the location
where it maintains its records with respect to the Property, unless in each
instance Borrower shall have given Lender at least thirty (30) days prior
written notice of any such change and shall have delivered to Lender all UCC
financing statements and amendments thereto as Lender shall request and taken
all other actions deemed necessary by Lender to continue its perfected first
priority lien status in the Collateral.

 

Section 9.7.           Estoppel Certificates.  Borrower, within twenty (20) days
after request, shall furnish to Lender a written statement, duly acknowledged by
an Authorized Representative of Borrower, setting forth the amount due on the
Loan, the terms of repayment of the Loan, the date to which interest has been
paid, whether any offsets or defenses exist against the Loan and, if any are
alleged to exist, the nature thereof in detail, and such other reasonable
matters as Lender may request.

 

50

--------------------------------------------------------------------------------


 

Section 9.8.           Notice of Certain Events.  Borrower shall, within three
(3) Business Days after gaining knowledge, notify Lender of (i) any Potential
Default or Event of Default, together with a detailed statement of the steps
being taken to cure such Potential Default or Event of Default (Lender having no
obligation to accept any such cure of an Event of Default); (ii) any notice of
any material default received by Borrower under other obligations relating to
the Property or otherwise material to Borrower’s business; and (iii) any
threatened or pending legal, judicial or regulatory proceedings, including any
dispute between Borrower and any Governmental Authority, affecting Borrower,
Carveout Indemnitor, or the Property.

 

Section 9.9.           Property Management and Leasing.

 

(a)           On the Funding Date, the management and leasing of the Property
shall be conducted under the terms and conditions of the Management Agreement
which has been approved by Lender prior to the Funding Date.  Borrower
acknowledges that Lender has examined and relied on the experience of the
Property Manager with respect to properties such as the Property in agreeing to
make the Loan, and that Lender will continue to rely on the management and
leasing of the Property pursuant to the terms thereof as a means of maintaining
the value of the Property as security for repayment of the Obligations.

 

(b)           Borrower shall (i) diligently perform and observe all of the
terms, covenants and conditions of the Management Agreement on the part of
Borrower to be performed and observed and do all things necessary to preserve
and to keep unimpaired its rights thereunder, and (ii) within three (3) Business
Days following receipt, notify Lender of the giving of any notice by Property
Manager to Borrower of any default by Borrower in the performance or observance
of any of the terms, covenants or conditions of the Management Agreement on the
part of Borrower to be performed and observed and deliver to Lender a true copy
of each such notice.

 

(c)           Without the prior written consent of Lender (such consent not to
be unreasonably withheld if no Event of Default exists), Borrower shall not
(i) consent to the assignment by Property Manager of its rights, duties or
obligations under the Management Agreement, (iii) terminate, cancel or surrender
the Management Agreement, (iv) modify, change, supplement, alter or amend the
Management Agreement, in any material respect, either orally or in writing, or
(v) enter into any new or replacement management or leasing agreement or appoint
any new or replacement property manager or leasing agent.

 

(d)           Any change in ownership or control of the Property Manager shall
be cause for Lender to re-approve the Property Manager and the related
Management Agreement (such approval not to be unreasonably withheld if no Event
of Default exists).

 

(e)           Borrower hereby assigns to Lender all the rights, privileges and
prerogatives of Borrower in and under the Management Agreement (including the
right to modify, change, supplement, alter or amend in any material respect, or
terminate, cancel, or surrender, the Management Agreement, and any modification,
change, supplement,

 

51

--------------------------------------------------------------------------------


 

alteration, amendment termination, cancellation, or surrender of the Management
Agreement without the prior consent of Lender shall be void and of no force and
effect).

 

(f)            If an Event of Default occurs and the Property is then being
managed by Borrower and/or the leasing activities are then being conducted by
Borrower, then Lender may require, without limiting any other right or remedy
available to Lender at law or under any Loan Document, upon five (5) days prior
written notice to Borrower, that Borrower select a Property Manager, as the case
may be, which is not an Affiliate of Borrower to conduct the management and/or
leasing of the Property.  If (i) an Event of Default occurs, (ii) a default by
the Property Manager under its Management Agreement occurs beyond any applicable
notice, grace or cure periods, or (iii) a bankruptcy or insolvency proceeding
naming the Property Manager as the subject debtor occurs; then Lender may
require, without limiting any other right or remedy available to Lender at law
or under any Loan Document, upon five (5) days prior written notice to Borrower,
that Borrower select a replacement Property Manager which is not an Affiliate of
Borrower, to conduct the management and/or leasing of the Property.  If a new or
replacement Property Manager is so required by Lender, Borrower shall
immediately seek to appoint a Property Manager approved by Lender (such approval
not to be unreasonably withheld if no Event of Default exists), which shall
(i) be a reputable management or leasing company having at least ten (10) years’
experience in the management or leasing of properties substantially similar to
the Property and in the jurisdiction in which the Property is located, (ii) not
be paid management or leasing fees in excess of market fees, and (iii) enter
into a property management or leasing agreement in form and content approved by
Lender (such approval not to be unreasonably withheld if no Event of Default
exists).

 

(g)           Concurrently with Borrower’s execution of the Management
Agreement, Borrower shall (i) deliver to Lender a full and complete copy of such
executed Management Agreement, (ii) cause to be executed and delivered to
Lender  an assignment of management and subordination of management or leasing
fees by Borrower and such proposed property manager in substantially the form as
the Assignment of Management Agreement executed on the Funding Date (provided
that such form shall be subject to change as a result of Lender’s updating its
standard forms of such agreement an Assignment of Management Agreement), and
(iii) deliver to Lender evidence reasonably acceptable to Lender that Borrower
has satisfied all conditions precedent to the effectiveness of such Management
Agreement.

 

(h)           Any inconsistency between the terms of this Section 9.9 with
respect to a Management Agreement or Property Manager and the terms of the
Assignment of Management Agreement with respect to such Management Agreement or
Property Manager shall be controlled by the terms of such Assignment of
Management Agreement.

 

Section 9.10.        Material Agreements; Agreements with Affiliates.

 

(a)           Borrower shall not enter into or become obligated under, or permit
Property Manager to enter into or become obligated under, any Material Agreement

 

52

--------------------------------------------------------------------------------


 

pertaining to the Property, without the prior written consent of Lender, which
consent shall not be unreasonably withheld if no Event of Default exists.

 

(b)           Borrower shall not enter into any consulting, advisory, asset
management, property management, leasing, or sub-leasing or other agreements
relating to the Property with any Affiliate of Borrower or Carveout Indemnitor
that cannot be terminated, upon the occurrence of an Event of Default, without
payment of any termination fee.

 

Section 9.11.        Special Purpose Entity/Separateness.

 

(a)           Borrower hereby represents, warrants and covenants as of the
Funding Date and until such time as all Obligations are fully and finally paid,
Borrower (which for purposes of this Section 9.11 means the original Borrower
until the Property is transferred and the Obligations assumed in connection with
an Assumption and following any such Assumption, the successor Borrower)  does
not currently and/or shall not:

 

(i)            change or permit to be changed its organizational documents, if
such change would materially and adversely impact the covenants set forth in
this Agreement or otherwise violate any prohibited transfer or due on sale
provisions set forth in the Loan Documents;

 

(ii)           fail to qualify to do business and remain in good standing under
the laws of the state in which it was formed and the State, or fail to observe
all material corporate formalities;

 

(iii)          engage in any line of business or other activity other than
(1) acquiring, owning, operating, leasing, managing and disposing of the
Property (and activities incidental thereto), (2) entering into mortgage loans
secured by a Lien upon the Property and the other Collateral, and (3) any and
all lawful activities incidental, necessary and appropriate thereto;

 

(iv)          acquire or own any assets other than (1) the Property, and
(2) such incidental personal property as may be necessary for the operation of
the Property or the conduct of its business as contemplated herein;

 

(v)           merge into or consolidate with any Person, or dissolve, terminate,
liquidate in whole or in part, or change its legal structure;

 

(vi)          transfer or otherwise dispose of all or substantially all of its
assets, or engage in any transfer of assets outside the ordinary course of its
business;

 

(vii)         form, acquire, hold or own any subsidiary, or make any investment
in any Person (including the acquisition of obligations or securities of its
Affiliates or acquisition of evidence of indebtedness issued by any other Person
(other than cash and investment-grade securities));

 

(viii)        commingle its assets with the assets of any other Person;

 

53

--------------------------------------------------------------------------------


 

(ix)          incur any debt, secured or unsecured, direct or contingent
(including guaranteeing any obligation), other than (1) the Loan; (2) trade and
operational indebtedness incurred in the ordinary course of business with trade
creditors, provided such indebtedness is (A) unsecured, (B) not evidenced by a
note, (C) on commercially reasonable terms and conditions, and (D) paid on or
prior to the date when due; and/or (3) financing leases and purchase money
indebtedness incurred in the ordinary course of business relating to personal
property on commercially reasonable terms and conditions, provided further that
at no times shall the aggregate outstanding balance of any debt specified in
clauses (2) and (3) above exceed $250,000.00;

 

(x)           fail to maintain its records, books of account, bank accounts,
financial statements, accounting records and other entity documents separate and
apart from those of any other Person or have its assets listed on the financial
statement of any other entity; provided, however, that Borrower’s financial
position, assets, liabilities, net worth and operating results may be included
in the consolidated financial statements of an Affiliate so long as Borrower’s
assets are listed on Borrower’s own separate balance sheet and that any such
consolidated financial statements contain a footnote indicating that Borrower is
a separate legal entity, that Borrower’s assets and credit are not available to
satisfy the debts and other obligations of such Affiliate, and that Borrower
maintains separate books and records;

 

(xi)          enter into any contract or agreement with any other Borrower Party
except upon terms and conditions that are intrinsically fair, commercially
reasonable and substantially similar to those that would be available on an
arm’s-length basis with unaffiliated third parties;

 

(xii)         maintain its assets in such a manner that it will be costly or
difficult to segregate, ascertain or identify its individual assets from those
of any other Person;

 

(xiii)        assume or guaranty or otherwise become obligated for the debts of
any other Person, hold itself out to be responsible for the debts of any other
Person, or otherwise pledge its assets for the benefit of any other Person
(other than to Lender to secure the Loan) or hold out its credit as being
available to satisfy the obligations of any other Person;

 

(xiv)        make any loans or advances to any Person;

 

(xv)         fail to file its own tax returns (unless Borrower is a
tax-disregarded entity not required to file tax returns under applicable law) or
file a consolidated federal income tax return with any Person (unless prohibited
or required, as the case may be, by applicable Legal Requirements);

 

(xvi)        fail either to hold itself out to the public as a legal entity
separate and distinct from any other Person (including identifying itself as a
division or part of any other Person), or to conduct its business solely in its
own name (including the failure to

 

54

--------------------------------------------------------------------------------


 

use separate stationery, invoices and checks bearing its own name) or fail to
correct any known misunderstanding regarding its separate identity;

 

(xvii)       fail to maintain adequate capital for the normal obligations
reasonably foreseeable in a business of its size and character and in light of
its contemplated business operations (including the failure to remain solvent or
pay its own expenses and liabilities (including salaries of its own employees)
only from its own funds); provided that the foregoing shall not obligate any of
Borrower’s members, managers or any other direct or indirect equity holders to
make any capital contributions to Borrower except as may be required by
applicable law;

 

(xviii)      without the unanimous written consent of all of its partners,
managers, members, or shareholders:  (1) file or consent to the filing of any
petition, either voluntary or involuntary, to take advantage of any creditors
rights laws, (2) seek or consent to the appointment of a receiver, liquidator or
any similar official, (3) make an assignment for the benefit of creditors,
(4) otherwise seek relief under any laws relating to the relief from debts or
the protection of debtors generally, or (5) take any action in furtherance of
any of the foregoing; or

 

(xix)        fail to fairly and reasonably allocate expenses that are shared
with an Affiliate (including for shared office space and for services performed
by an employee of an Affiliate) among the Persons sharing such expenses.

 

(b)           The limited liability company agreement, partnership agreement,
bylaws, trust agreement or other comparable organizational document of Borrower
shall at all times contain and incorporate as binding obligations and
limitations each of the covenants and provisions set forth in Section 9.11(a). 
Borrower shall not permit any Constituent Party to amend, modify or otherwise
change such limited liability company agreement, partnership agreement, bylaws,
trust agreement or other comparable organizational document of Borrower in any
manner that (i) violates the covenants and provisions set forth in
Section 9.11(a), or (ii) amends, modifies or otherwise changes any provision
thereof that by its terms cannot be amended, modified or otherwise changed at
any time when the Obigations are outstanding or by its terms cannot be modified
without Lender’s consent.

 

Section 9.12.        ERISA.

 

(a)           Borrower shall not engage in any transaction that would cause any
obligation, or action taken or to be taken, hereunder (or the exercise by Lender
of any of its rights under the Note, this Agreement or the other Loan Documents)
to be a non-exempt (under a statutory or administrative class exemption)
prohibited transaction under ERISA.

 

(b)           Borrower shall deliver to Lender such certifications or other
evidence from time to time throughout the term of the Loan, as requested by
Lender, that (i) Borrower is not an “employee benefit plan” as defined in
Section 3(3) of ERISA, which is subject to Title I of ERISA, or a “governmental
plan” within the meaning of

 

55

--------------------------------------------------------------------------------


 

Section 3(32) of ERISA; (ii) Borrower is not subject to any state statute
regulating investments of, or fiduciary obligations with respect to,
governmental plans; and (iii) one or more of the following circumstances is
true:

 

(A)          Equity interests in Borrower are publicly offered securities,
within the meaning of 29 C.F.R. §2510.3-101(b)(2);

 

(B)          Less than twenty-five percent (25%) of each outstanding class of
equity interests in Borrower is held by “benefit plan investors” within the
meaning of 29 C.F.R. §2510.3-101(f)(2); or

 

(C)          Borrower qualifies as an “operating company” or a “real estate
operating company” within the meaning of 29 C.F.R. §2510.3-101(c) or (e).

 

ARTICLE 10.

 

EVENTS OF DEFAULT

 

Section 10.1.        Defaults.  The Obligations shall, at the option of Lender,
become immediately due and payable, interest under the Note shall begin to
accrue at the Default Rate, and Lender shall be entitled to pursue all available
rights and remedies, upon the occurrence of any one or more of the following
events (individually an “Event of Default” and collectively, “Events of
Default”); provided that the following acts, omissions or conditions shall not
be deemed to constitute an “Event of Default” (and thereby cause interest to
accrue at the Default Rate and/or entitle Lender to pursue all available rights
and remedies) until any and all specified grace or cure periods have expired:

 

(i)            If any monthly installment of Debt Service and/or Impounds (if
any) is not received by Lender on or before 2 p.m. (Hartford, Connecticut time)
on the fifth (5th) day of the month in which such installment is due;

 

(ii)           If the Obligations are not paid in full on the Maturity Date;

 

(iii)          If any other amounts reserved under this Agreement (including
payments required under Article 11) are not received by Lender prior to the
expiration of the applicable Demand Period;

 

(iv)          If Borrower (A) fails to comply with its duties and obligations
under Section 3.1(a), or (B) fails to comply in any material respect with its
duties and obligations under Section 3.1(b) through (i) or Section 3.2;

 

(v)           If Borrower (A) fails to comply with duties and obligations under
Section 5.2, or (B) fails to comply in any material respect with its duties and
obligations under Section 5.3;

 

(vi)          If Borrower fails to provide, or fails to compel any Borrower
Party to provide, any material aspect of the financial reporting required
pursuant to Section 7.1,

 

56

--------------------------------------------------------------------------------


 

and such failure continues for thirty (30) days following written notice from
Lender of such failure;

 

(vii)         If any fact, circumstance or event (other than those specifically
addressed elsewhere in this Article 10) shall occur that is specifically
characterized under any provision of any other Loan Document as an “Event of
Default” under such Loan Document;

 

(viii)        If any Federal or state tax lien (other than a Lien affecting the
Collateral) is filed against Borrower, General Partner or Carveout Indemnitor
and the same is not discharged of record within sixty (60) days after the same
is filed, unless (1) such tax lien is being diligently contested by Borrower,
General Partner or Carveout Indemnitor in good faith, (2) Borrower, General
Partner or Carveout Indemnitor, as the case may be, shall have deposited with
Lender cash reserves (or other appropriate security acceptable to Lender in its
discretion) which, in the opinion of Lender, will be sufficient to satisfy and
discharge the tax lien and all interest and penalties thereon, and (3) Lender is
(and thereafter continues at all times to be) satisfied that such tax lien does
not have a materially adverse effect on the business, assets or financial or
other condition of Borrower, General Partner or Carveout Indemnitor, as the case
may be, or on the Collateral, the Mortgage or the Lien thereof;

 

(ix)          If the Collateral becomes subject to any lis pendens, notice of
pendency, stop order, stop notice, notice of intention to file mechanic’s or
material supplier’s lien, mechanic’s or material supplier’s lien (excluding,
however, any notice filed pursuant to applicable state law solely to preserve
future lien rights) or any other Lien of any kind not voluntarily or
affirmatively created, granted, imposed or otherwise agreed or consented to by
Borrower (other than Permitted Encumbrances), and the same is not discharged of
record within sixty (60) days after the same is filed or recorded (irrespective
of whether the same is superior or subordinate in Lien or other priority to the
Lien of the Mortgage and irrespective of whether the same constitutes a
perfected or inchoate Lien or encumbrance on the Collateral or is only a matter
of record or notice), unless within such sixty-day period (1) Borrower shall
have commenced (and thereafter continues until completion) to diligently contest
such Lien by appropriate legal proceedings in good faith and at its own expense,
(2) Borrower shall have deposited with Lender cash reserves (or other
appropriate security acceptable to Lender in its discretion) as requested by
Lender, or as may thereafter be requested by Lender, which, in the opinion of
Lender, will be sufficient to satisfy and discharge such Lien and all interest
and penalties thereon, (3) Borrower provides Lender with an endorsement to the
Title Policy affirmatively insuring over and against such Lien, and (4) Lender
is (and thereafter continues at all times to be) satisfied that such Lien does
not have a materially adverse effect on the business, assets or financial or
other condition of Borrower or on the Collateral, the Mortgage or the Lien
thereof;

 

(x)           If a Transfer (other than those specifically addressed above in
this Article 10) occurs in violation of the covenants set forth in Section 8.1;

 

57

--------------------------------------------------------------------------------


 

(xi)          If a material violation of any of the warranties, covenants and
agreements set forth in Section 9.11 occurs;

 

(xii)         If any representation or warranty of or on behalf of Borrower or
of any other Borrower Party, made in this Agreement, the Carveout Indemnity or
in any of the other Loan Documents, or in any certificate, report, financial
statement or other instrument furnished in connection with this Agreement or the
Carveout Indemnity, shall prove false or misleading in any material respect as
of the date made or furnished;

 

(xiii)        If Borrower, General Partner or Carveout Indemnitor make an
assignment for the benefit of creditors;

 

(xiv)        If a court of competent jurisdiction enters a decree or order
appointing a receiver, liquidator, assignee, trustee, custodian, examiner,
magistrate, arbitrator, sequestrator (or similar official) of Borrower, General
Partner or Carveout Indemnitor, or of any substantial part of their respective
properties or assets, or if such court decrees or orders the winding up or
liquidation of the affairs of Borrower, General Partner or Carveout Indemnitor,
and any such decree or order is not dismissed, discharged or vacated of record
within sixty (60) days after the same has been entered; provided that if any
Borrower Party consents to, acquiesces or joins in an application for such
appointment, decree or order, such event shall constitute an Event of Default
immediately upon entry of such order or decree;

 

(xv)         If Borrower, General Partner or Carveout Indemnitor voluntarily
files a petition for relief or an answer or consent seeking relief under the
Bankruptcy Code, or under any other Federal or state bankruptcy, insolvency or
other similar law, rule or regulation;

 

(xvi)        If an involuntary case or other proceeding is commenced against
Borrower, General Partner, Carveout Indemnitor or the Property which seeks
liquidation, reorganization or other relief with respect to debts or other
liabilities under any bankruptcy, insolvency or other similar law now or
hereafter in effect, and such involuntary case or other proceeding shall remain
undismissed or unstayed for a period of sixty (60) days; provided that if any
Borrower Party files, solicits, consents to, acquiesces or joins in an
application for such involuntary case or other proceeding, such event shall
constitute an Event of Default immediately upon the filing any such case or
other proceeding;

 

(xvii)       If Borrower, General Partner or Carveout Indemnitor whether by
operation of law or otherwise, dissolves, is wound up or its existence is
otherwise terminated or dissolved;

 

(xviii)      If Borrower fails to remit payment in full of the Loan and other
Obligations (1) pursuant to Section 2.4(b) on the date identified in the
Prepayment Notice following the issuance of any Prepayment Notice, unless the
Prepayment Notice is revoked in accordance with Section 2.4(b), or (2) within
the time period specified in

 

58

--------------------------------------------------------------------------------


 

Sections 3.2 or 3.3 if Borrower makes an election to, or is required by Lender
to, prepay the Obligations following a Major Casualty or Major Condemnation;

 

(xix)        If Borrower ceases to operate the Property in a manner consistent
with the uses of the Property effective as of the Funding Date or terminates
such business for any reason whatsoever (other than temporary cessation in
connection with any renovations to the Property or completion of a Restoration);

 

(xx)         If Borrower or Carveout Indemnitor (as the case may be) fails to
comply with its duties and obligations under (1) the Environmental Indemnity
Agreement and such failure continues for thirty (30) days after written notice
from Lender (provided, however, that if a shorter cure period is required by
Lender (in the exercise of its discretion) because of a potential impairment to
human safety or a potential material impairment to the value of the Property,
then Borrower and Carveout Indemnitor shall have such shorter cure period as set
forth in Lender’s written notice); (2) the Carveout Indemnity and such failure
continues for fifteen (15) days after written notice from Lender; (3) the
Assignment of Leases and Rents and such failure continues for fifteen (15) days
after written notice from Lender; or (4) the Assignment of Management Agreement
and such failure continues for fifteen (15) days after written notice from
Lender; provided, however, that so long as (A) any such failure does not involve
the failure to make payment of a liquidated sum of money (which must be paid
within any applicable Demand Period), (B) an extension of the applicable cure
period will not, in the reasonable estimation of Lender, cause a material
impairment to the value, use, utility, or operation of the Property or the other
Collateral, (C) an extension of the applicable cure period will not, in the
reasonable estimation of Lender, expose Lender to any fines or penalties
(whether civil or criminal), (D) any such failure cannot reasonably be cured
within the applicable cure period, and (E) Borrower or Carveout Indemnitor (as
the case may be) shall have commenced a reasonable cure for such Potential
Default within the applicable cure period and thereafter diligently and
expeditiously proceeds to cure the same, then the applicable cure period shall
be extended for so long as it shall be reasonably necessary for Borrower or
Carveout Indemnitor (as the case may be), in the exercise of due diligence, to
cure such Potential Default (Borrower and Carveout Indemnitor agreeing that they
shall bear the burden of proof before any court, arbitrator or other trier of
fact in connection with establishing the reasonableness of any cure or extended
cure period and/or that Lender is acting in a commercially unreasonable manner
if Lender makes a determination adverse to Borrower or Carveout Indemnitor under
subsections (B) or (C) of this subparagraph (xx)); provided further, that in no
event shall the cure period available under this subparagraph (xx) exceed ninety
(90) days in the aggregate; or

 

(xxi)        If Borrower, General Partner, Carveout Indemnitor or any other
Borrower Party shall fail to comply with any of their respective covenants,
agreements, warranties, duties or obligations under this Agreement or any other
Loan Document that is not otherwise specifically addressed in this Article 10
and such failure continues for thirty (30) days after written notice from
Lender; provided, however, that so long as (A) any such failure does not involve
the failure to make payment of a liquidated sum of money (which must be paid
within any applicable Demand Period), (B) an extension of

 

59

--------------------------------------------------------------------------------


 

the thirty (30) day cure period will not, in the reasonable estimation of
Lender, cause a material impairment to the value, use, utility, or operation of
the Property or the other Collateral, (C) an extension of the thirty (30) day
cure period will not, in the reasonable estimation of Lender, expose Lender to
any fines or penalties (whether civil or criminal), (D) any such failure cannot
reasonably be cured within the thirty (30) day cure period, and (E) Borrower or
Carveout Indemnitor (as the case may be) shall have commenced a reasonable cure
for such Potential Default within the thirty (30) day cure period and thereafter
diligently and expeditiously proceeds to cure the same, then the thirty (30) day
cure period shall be extended for so long as it shall be reasonably necessary
for Borrower or Carveout Indemnitor (as the case may be), in the exercise of due
diligence, to cure such Potential Default (Borrower and Carveout Indemnitor
agreeing that they shall bear the burden of proof before any court, arbitrator
or other trier of fact in connection with establishing the reasonableness of any
cure or extended cure period and/or that Lender is acting in a commercially
unreasonable manner if Lender makes a determination adverse to Borrower or
Carveout Indemnitor under subsections (B) or (C) of this subparagraph (xxi));
provided, further, that in no event shall the cure period available under this
subparagraph (xxi) exceed ninety (90) days in the aggregate.

 

Section 10.2                            Remedies.

 

(a)                                 Upon the occurrence of any Event of Default,
interest shall automatically begin to accrue at the Default Rate, and at the
option of Lender (except in connection with any of the Events of Default
described in Section 10.1(xiii) through (xvi), when acceleration is automatic),
all Obligations shall become immediately due and payable, and Lender may
exercise all rights and remedies under the Loan Documents and at law or in
equity, all without written notice and without presentment, demand, protest,
notice of protest or dishonor, notice of intent to accelerate the maturity
thereof, notice of acceleration of the maturity thereof, or any other notice of
default of any kind, all of which are hereby expressly waived by Borrower for
itself and all other Borrower Parties.

 

(b)                                 Upon the occurrence of any of the events
specified in Section 10.1(xiii) through (xvi), interest shall automatically
begin to accrue at the Default Rate, all Obligations shall automatically become
immediately due and payable, and Lender may exercise all rights and remedies
under the Loan Documents and at law or in equity, all without written notice and
without presentment, demand, protest, notice of protest or dishonor, notice of
intent to accelerate the maturity thereof, notice of acceleration of the
maturity thereof, or any other notice of default of any kind, all of which are
hereby expressly waived by Borrower for itself and all other Borrower Parties.

 

Section 10.3                            Lender’s Right to Perform the
Obligations.

 

(a)                                 If Borrower shall fail, refuse or neglect to
make any payment or perform any act required by the Loan Documents and such
failure constitutes an Event of Default, then without notice to or demand upon
Borrower, Carveout Indemnitor, any other Borrower Party or any other Person, and
without waiving or releasing any other right, remedy or recourse Lender may have
because of such Event of Default, Lender may (but shall not be obligated to)
make such payment or perform such act for the account of and

 

60

--------------------------------------------------------------------------------


 

at the expense of Borrower, and shall have the right to enter upon the Property
for such purpose and to take all such action thereon and with respect to the
Property as it may deem necessary or appropriate.

 

(b)                                 If Lender shall elect to pay any sum due
with reference to the Property, Lender may do so in reliance on any bill,
statement or assessment procured from the appropriate Governmental Authority or
other issuer thereof without inquiring into the accuracy or validity thereof.
Similarly, in making any payments to protect the security intended to be created
by the Loan Documents, Lender shall not be bound to inquire into the validity of
any apparent or threatened adverse title claim, Lien, encumbrance, claim or
charge before making an advance for the purpose of preventing or removing the
same.

 

(c)                                  Borrower shall indemnify, defend and hold
Lender and the other Indemnified Parties harmless from and against any and all
losses, liabilities, claims, damages, expenses, obligations, penalties, actions,
judgments, suits, costs or disbursements of any kind or nature whatsoever,
including reasonable attorneys’ fees, incurred or accruing by reason of any acts
performed by Lender pursuant to the provisions of this Section 10.3, including
those arising from the joint, concurrent, or comparative negligence of Lender,
except as a result of Lender’s gross negligence or willful misconduct.  All sums
paid by Lender pursuant to this Section 10.3, and all other sums expended by
Lender to which it shall be entitled to be indemnified, shall be paid by
Borrower to Lender prior to expiration of the Demand Period.  Any costs and
expenses due and payable to Lender pursuant to this Section 10.3 shall bear
interest at the Default Rate from the expiration of the Demand Period until
payment in full is received by Lender, and if Borrower fails to reimburse Lender
within the Demand Period, then Lender may, in its discretion, either (i) without
additional notice to Borrower, add such amounts to the principal balance of the
Obligations to accrue interest at the Contract Rate and be secured by the Loan
Documents, or (ii) deem the failure by Borrower to make timely reimbursement as
an Event of Default and continue to accrue interest at the Default Rate in
connection with such unpaid amounts until repayment in full.

 

ARTICLE 11.

 

INDEMNITY; EXPENSES

 

Section 11.1.                         Indemnity.

 

(a)                                 Borrower shall, at its sole cost and
expense, protect, defend, indemnify, release and hold harmless Lender and the
other Indemnified Parties from and against any and all Losses imposed upon or
incurred by or asserted against Lender or any other Indemnified Party and
directly or indirectly arising out of or in any way relating to any one or more
of the following: (i) any accident, injury to or death of persons or loss of or
damage to property occurring in, on or about the Property or on the adjoining
sidewalks, curbs, adjacent property or adjacent parking areas, streets or ways;
(ii) any use, nonuse or condition in, on or about the Property or on the
adjoining sidewalks, curbs, adjacent property or adjacent parking areas, streets
or ways; (iii) any construction, reconstruction, restoration, or alteration of
the Property or the performance of any labor or services or the

 

61

--------------------------------------------------------------------------------


 

furnishing of any materials or other property in respect of the Property;
(iv) any failure of the Property to be in compliance with any Legal
Requirements; (v) any and all claims and demands whatsoever which may be
asserted against Lender by reason of any alleged obligations or undertakings on
its part to perform or discharge any of the terms, covenants, or agreements
contained in any Lease; (vi) the payment of any commission, charge or brokerage
or leasing fee to anyone which may be payable in connection with the Loan, any
Lease or the Collateral; (vii) any investigative, administrative, mediation,
arbitration, or judicial proceeding, whether or not Lender or any of the other
Indemnified Parties are designated a party thereto, commenced or threatened at
any time (including after the repayment of the Loan) in any way related to the
Loan or the Collateral; (viii) the occurrence or continuation of any Event of
Default; or (ix) any proceeding instituted by any Person claiming a Lien,
including, in all cases, any Loss arising from the joint, concurrent, or
comparative negligence of an Indemnified Party; provided, however, that nothing
herein shall be construed to obligate Borrower to indemnify, defend and hold
harmless any Indemnified Party from and against any Losses to the extent imposed
on or incurred by or asserted against such Indemnified Party solely by reason of
such Indemnified Party’s willful misconduct as finally determined by a court of
competent jurisdiction.

 

(b)                                 If any action shall be brought against any
Indemnified Party based upon any of the matters for which such Indemnified Party
is indemnified hereunder, such Indemnified Party shall notify Borrower in
writing thereof and Borrower shall promptly assume the defense thereof,
including, without limitation, the employment of counsel reasonably acceptable
to such Indemnified Party and the negotiation of any settlement; provided,
however, that any failure of such Indemnified Party to notify Borrower of such
matter shall not impair or reduce the obligations of Borrower hereunder.  Such
Indemnified Party shall have the right, at the expense of such Indemnified
Party, to participate in the defense of any such action and to employ separate
counsel in any such action; provided, that if (i) such action involves the
possible imposition of criminal liability on such Indemnified Party, (ii) the
assumption or control by Borrower of the defense of such action, in the
reasonable discretion of such Indemnified Party, involves a conflict of interest
between Borrower and such Indemnified Party with respect to such action,
(iii) such Indemnified Party shall have reasonably concluded that there are any
legal defenses available to it that are different from or additional to those
available to the Borrower, or (iv) Borrower or the attorneys engaged by Borrower
have, in the reasonable determination of such Indemnified Party, taken action or
failed to take action which has prejudiced the defense of such Indemnified Party
or have failed to pursue with reasonable diligence such defense or the
negotiation or settlement of such defense, then the reasonable and actual costs
and expenses of such separate counsel shall be borne by Borrower (which costs
and expenses shall be included in the Losses).  In the event Borrower shall fail
to discharge or undertake to defend such Indemnified Party against any claim,
loss or liability for which such Indemnified Party is indemnified hereunder,
such Indemnified Party may, at its sole option and election, defend or settle
such claim, loss or liability.  The amount of Losses incurred by such
Indemnified Party shall be conclusively established by such settlement and such
amount shall include both the settlement consideration and the costs and
expenses, including reasonable attorney’s fees and disbursements, incurred by
such Indemnified Party in effecting such settlement.

 

62

--------------------------------------------------------------------------------


 

(c)                                  Borrower shall not, without the prior
written consent of such Indemnified Party:  (i) settle or compromise any action,
suit, proceeding or claim or consent to the entry of any judgment that does not
include as an unconditional term thereof the delivery by the claimant or
plaintiff to such Indemnified Party of a full and complete written release of
such Indemnified Party (in form, scope and substance satisfactory to such
Indemnified Party in its discretion) from all liability in respect of such
action, suit, proceeding or claim and a dismissal with prejudice of such action,
suit, proceeding or claim; or (ii) settle or compromise any action, suit,
proceeding or claim in any manner that may adversely affect such Indemnified
Party or obligate such Indemnified Party to pay any sum or perform any
obligation as determined by such Indemnified Party in its discretion.

 

(d)                                 All Losses shall be immediately reimbursable
to the Indemnified Parties when and as incurred and, in the event of any
litigation, claim or other proceeding, without any requirement of waiting for
the ultimate outcome of such litigation, claim or other proceeding, and Borrower
shall pay to the Indemnified Parties any and all Losses within the Demand
Period.  In addition to any other remedy available for the failure of Borrower
to periodically pay such Losses, such Losses, if not paid within the applicable
Demand Period, shall bear interest at the Default Rate and such costs and
interest shall be additional Obligations secured by the Mortgage and the other
Loan Documents.

 

Section 11.2.                         Payment and Reimbursement of Expenses.

 

(a)                                 Prior to the expiration of any Demand Period
and subject to any limitations contained in Section 9.4, Borrower shall pay to
Lender or, at Lender’s option, shall reimburse Lender, for all reasonable costs
and expenses (including reasonable attorneys’ fees and disbursements and fees
and expenses of appraisers and environmental professionals) incurred by Lender
in connection with (i) Lender’s efforts to confirm and/or ensure Borrower’s
ongoing performance of and compliance with Borrower’s agreements and covenants
contained in this Agreement and the other Loan Documents on its part to be
performed or complied with after the Funding Date, including confirming
compliance with environmental and insurance requirements; (ii) Lender’s ongoing
performance of and compliance with all agreements and covenants contained in
this Agreement and the other Loan Documents on its part to be performed or
complied with after the Funding Date; (iii) the negotiation, preparation,
execution, delivery and administration of any consents, amendments, waivers or
other modifications to this Agreement and the other Loan Documents and any other
documents or matters (including leasing matters) requested by Borrower; (iv) the
filing and recording fees and expenses, title insurance and reasonable fees and
expenses of attorneys for providing to Lender all required legal opinions, and
other similar expenses incurred, in creating and perfecting the Liens and
security interest in favor of Lender pursuant to this Agreement and the other
Loan Documents; (v) enforcing or preserving any rights, in response to third
party claims or the prosecuting or defending of any action or proceeding or
other litigation, in each case against, under or affecting Borrower, this
Agreement, the other Loan Documents, the Property, or any other security given
for the Obligations; and (vi) enforcing any obligations of or collecting any
payments due from Borrower or Carveout Indemnitor under this Agreement, the
other Loan Documents or with respect to the

 

63

--------------------------------------------------------------------------------


 

Property or in connection with any refinancing or restructuring of the credit
arrangements provided under this Agreement in the nature of a “work-out” or of
any insolvency or bankruptcy proceedings.

 

(b)                                 Any costs and expenses due and payable to
Lender pursuant to this Section 11.2 shall bear interest at the Default Rate
from the expiration of the applicable Demand Period until Lender receives
payment in full.  If Borrower fails to pay or reimburse Lender prior to the
expiration of the applicable Demand Period, then Lender may, in its discretion,
deem the failure of Borrower to make timely payment or reimbursement to be an
Event of Default and such amounts shall be additional Obligations secured by the
Mortgage and the other Loan Documents.

 

ARTICLE 12.

 

MISCELLANEOUS

 

Section 12.1.                         Notices.  Any notice required or permitted
to be given under this Agreement shall be in writing and either shall be sent by
overnight air courier service, or personally delivered to a representative of
the receiving party.  All such communications shall be mailed or delivered,
addressed to the party for whom it is intended at its address set forth below.

 

If to Borrower:                                                              
Boylston Downtown Limited Partnership

39 Brighton Avenue

Allston, Massachusetts 02134

Attention:  Carl Valeri

Telephone:  (617) 783-0039

E-mail:  cvaleri@thehamiltoncompany.com

 

with a copy

concurrently to:                                                          Saul
Ewing LLP

131 Dartmouth Street, Suite 501

Boston, Massachusetts 02116

Attention: Sally Michael, Esq.

Telephone:  (617) 912-0920

Email:  smichael@saul.com

 

If to
Lender:                                                                          
Hartford Life Insurance Company

c/o Hartford Investment Management Company

One Hartford Plaza

Hartford, Connecticut  06155

Attn:  Steve Kalmin

Vice President - Real Estate Asset Management

Telephone:  (860) 297-6479

E-mail:  steve.kalmin@himco.com

 

64

--------------------------------------------------------------------------------


 

with a copy to

concurrently to:                                                          Robert
W. McKay, Esq.

c/o Hartford Investment Management Company

One Hartford Plaza

Hartford, Connecticut  06155

Telephone: (860) 297-6465
E-mail: robert.mckay@himco.com

 

Any communication so addressed and mailed shall be deemed to be given on the
earliest of (1) when actually delivered or (2) on the first Business Day after
deposit with an overnight air courier service, if such deposit is timely and
appropriate in accordance with the requirements of such courier service for next
business day delivery, in either case to the address of the intended addressee
(except as otherwise provided in the Mortgage), and any communication so
delivered in person shall be deemed to be given when receipted for by, or
actually received by Lender or Borrower, as the case may be.  Either party may
designate a change of address within the United States of America by written
notice to the other by giving at least ten (10) days prior written notice of
such change of address.

 

Section 12.2.                         Amendments and Waivers.  No purported
amendment or waiver of any provision of the Loan Documents shall be effective
unless in writing and signed by the party against whom enforcement is sought.

 

Section 12.3.                         Limitation on Interest.  Under no
circumstances shall the aggregate amount paid or agreed to be paid as interest
under the Loan Documents exceed the highest lawful rate permitted under
applicable usury law of the State, and the payment obligations of Borrower under
the Loan Documents are hereby limited accordingly.  If under any circumstances,
whether by reason of advancement or acceleration of the unpaid principal balance
of the Loan or otherwise, the aggregate amounts paid on the Loan shall include
amounts which by law are deemed interest and which would exceed such highest
lawful rate, Borrower hereby stipulates that payment and collection of such
excess amounts shall have been and will be deemed to have been the result of a
mistake on the part of both Borrower and Lender, and Lender shall, at its
option, either return such excess to Borrower or credit such excess against the
principal balance of the Obligations then outstanding (without application of
any Applicable Prepayment Fee), in which event any and all penalties of any kind
under applicable law as a result of such excess interest shall be inapplicable.

 

Section 12.4.                         Invalid Provisions.  If any provision of
any Loan Document is held to be illegal, invalid or unenforceable, then (i) such
provision shall automatically be deemed fully severable; (ii) the Loan Documents
shall be construed and enforced as if such illegal, invalid or unenforceable
provision had never comprised a part thereof; (iii) the remaining provisions of
the Loan Documents shall remain in full effect and shall not be affected by the
illegal, invalid, or unenforceable provision or by its severance therefrom; and
(iv) in lieu of such illegal, invalid or unenforceable provision there shall be
added automatically as a part of such Loan Document a provision as similar in
terms

 

65

--------------------------------------------------------------------------------


 

to such illegal, invalid or unenforceable provision as may be possible so that
said substitute provision is legal, valid and enforceable.

 

Section 12.5.                         Approvals; Third Parties; Conditions.  All
approval rights retained or exercised by Lender with respect to Leases,
contracts, plans, studies and other matters shall not be deemed or construed as
a determination that Lender has passed on the adequacy thereof for any other
purpose and may not be relied upon by Borrower or any other Person.  This
Agreement is for the sole and exclusive use of Borrower and Lender and may not
be enforced, nor relied upon, by any Person other than Borrower and Lender. All
conditions of the obligations of Lender hereunder, including Lender’s
discretionary right to make protective advances pursuant to Sections 10.3 or
11.2, are imposed solely and exclusively for the benefit of Lender, its
successors and assigns, and no other Person shall have standing to require
satisfaction of such conditions or be entitled to assume that Lender will refuse
to make advances (if any) in the absence of strict compliance with any or all of
such conditions, and no other Person shall, under any circumstances, be deemed
to be a beneficiary of such conditions, any and all of which may be freely
waived in whole or in part by Lender at any time in Lender’s discretion.

 

Section 12.6.                         Lender Not in Control; No Partnership. 
None of the covenants or other provisions contained in this Agreement shall, or
shall be deemed to, give Lender the right or power to exercise control over the
affairs or management of Borrower, the power of Lender being limited to the
rights to exercise the remedies referred to in the Loan Documents, at law or in
equity.  The relationship between Borrower and Lender is, and at all times shall
remain, solely that of debtor and creditor. No covenant or provision of the Loan
Documents is intended, nor shall it be deemed or construed, to create a
partnership, joint venture, agency or common interest in profits or income
between Lender and Borrower or to create any equity in the Property in Lender. 
Lender neither undertakes nor assumes any responsibility or duty to Borrower or
to any other Person with respect to the Property or the Loan, except as
expressly provided in the Loan Documents, and notwithstanding any other
provision of the Loan Documents: (i) Lender is not, and shall not be construed
as, a partner, joint venturer, alter ego, manager, controlling person or other
business associate or participant of any kind of Borrower or its stockholders,
members, or partners (as the case may be) and Lender does not intend to ever
assume such status; (ii) Lender shall in no event be liable for any Debts,
expenses or losses incurred or sustained by Borrower; and (iii) Lender shall not
be deemed responsible for or a participant in any acts, omissions or decisions
of Borrower or its stockholders, members, or partners (as the case may be). 
Lender and Borrower each disclaim any intention to create any partnership, joint
venture, agency or common interest in profits or income between Lender and
Borrower, or to create equity in the Property in Lender, or any sharing of
liabilities, losses, costs or expenses.

 

Section 12.7.                         Time of the Essence.  Time is of the
essence with respect to the performance of Borrower’s, Carveout Indemnitor’s or
any other Borrower Party’s obligations under the Loan Documents.

 

Section 12.8.                         Successors and Assigns.  This Agreement
shall be binding upon and inure to the benefit of Lender, Borrower and the
respective successors and assigns of

 

66

--------------------------------------------------------------------------------


 

Lender and Borrower, provided that neither Borrower nor any other Borrower Party
shall, without the prior written consent of Lender (which may be granted or
withheld in Lender’s discretion) or except as expressly permitted pursuant to
the provisions of Article 8, assign any rights, duties or obligations hereunder
or under any other Loan Document.

 

Section 12.9.                         Servicing, Transfers, Assignments and
Participations.

 

(a)                                 At the option of Lender, the Loan may be
serviced by a servicer (the “Servicer”) selected by Lender from time to time and
Lender may delegate all or any portion of its responsibilities under this
Agreement and the other Loan Documents to the Servicer pursuant to a servicing
agreement between Lender and Servicer.  Servicer shall be entitled to
reimbursement of costs and expenses as and to the same extent (but without
duplication) as Lender is entitled thereto under the applicable provisions of
this Agreement and the other Loan Documents, provided that Borrower shall not be
obligated to pay any servicing fee payable to the Servicer by Lender.  Upon
notice thereof from Lender, Servicer shall have the right to exercise all rights
of Lender and enforce all obligations of Borrower pursuant to the provisions of
this Agreement, the Note and the other Loan Documents.  Provided Borrower shall
have been given notice of Servicer’s address by Lender, Borrower shall deliver
to Servicer duplicate originals of all notices and other instruments which
Borrower may or shall be required to deliver to Lender pursuant to this
Agreement, the Note and the other Loan Documents (and no delivery of such
notices or other instruments by Borrower shall be of any force or effect unless
delivered to Lender and Servicer as provided above).

 

(b)                                 Lender may at any time sell, transfer or
assign the Note, this Agreement, the Mortgage, and the other Loan Documents, and
any or all servicing rights with respect thereto or grant participations therein
or issue mortgage pass-through certificates, provided that if Lender grants
participations therein Lender shall remain as the “lead” lender and primary
contact for all required consents and approvals under the Loan Documents. 
Lender may forward to any present, future or prospective purchaser, assignee,
servicer, participant or investor (each, a “Transferee”), all documents and
information which Lender now has or may hereafter acquire relating to Borrower,
Carveout Indemnitor or the Property, whether furnished by Borrower, Property
Manager, Carveout Indemnitor or any other Person, as Lender determines necessary
or desirable; provided that Lender receives a reasonable undertaking from the
applicable Transferee to maintain the confidential nature (if any) of such
information.  Borrower shall cooperate, and shall cause Carveout Indemnitor to
cooperate, with Lender in connection with any transfer made pursuant to this
Section 12.9, including the delivery of an estoppel certificate and such other
documents as may be reasonably requested by Lender.  Borrower shall also
furnish, and hereby consents to Lender furnishing to such Transferee, any and
all current or updated information concerning the financial condition of
Borrower, Carveout Indemnitor and any and all information concerning the
Property as may be requested by Lender or any Transferee; provided that Lender
receives a reasonable undertaking from the applicable Transferee to maintain the
confidential nature (if any) of such information.  No exercise by Lender of any
transfer rights pursuant hereto shall operate to release or diminish the duties,
obligations or liabilities of Borrower and Carveout Indemnitor under this
Agreement or the other Loan Documents.

 

67

--------------------------------------------------------------------------------


 

(c)                                  Without in any way limiting Lender’s other
rights hereunder, Lender shall have the right, in its discretion at any time
after the Funding Date, to require Borrower to split the Loan into one or more
loans secured by the Property (individually, a “Split Loan” and collectively,
the “Split Loans”), provided that (i) the aggregate principal amount of all
notes evidencing the Split Loans shall equal the outstanding principal balance
of the Loan immediately prior to the creation of such split notes, (ii) the
aggregate debt service payments on the Split Loans shall on the date created
equal the debt service payment which was due under the Loan immediately prior to
the creation of such Split Loans, and (iii) the other terms and provisions of
the documents evidencing and/or securing the Split Loans shall be substantially
similar in form and substance to the Loan Documents.  Borrower, at no cost or
expense to it, shall cooperate with all reasonable requests of Lender in order
to establish the Split Loans and shall execute and deliver such documents as
shall be reasonably required by Lender in connection therewith, all in form and
substance reasonably satisfactory to Lender, including modified and severed
notes, mortgages and other security documents in such denominations as Lender
shall determine in its discretion, release documents and any and all documents
necessary to assign the Split Loans.

 

Section 12.10.                  Replacement Documents.  Upon receipt of an
affidavit of an officer of Lender as to the loss, theft, destruction or
mutilation of the Note or any other document(s) which is not of public record
and, in the case of any such destruction or mutilation, upon surrender and
cancellation of the Note or other document(s), Borrower shall issue, in lieu
thereof, a replacement Note or other document(s) in the same principal amount
thereof and otherwise of like tenor.

 

Section 12.11.                  Renewal, Extension or Rearrangement.  All
provisions of the Loan Documents shall apply with equal effect to each and all
promissory notes and amendments thereof hereinafter executed which in whole or
in part represent a renewal, extension, increase or rearrangement of the Loan.

 

Section 12.12.                  Waivers.  No course of dealing on the part of
Lender, its officers, employees, attorneys, consultants or agents, nor any
failure or delay by Lender with respect to exercising any right, power,
privilege or remedy of Lender under any of the Loan Documents, shall operate as
a waiver thereof.

 

Section 12.13.                  Cumulative Rights.  All rights and remedies of
Lender under the Loan Documents, at law or in equity shall be cumulative, and
the exercise or partial exercise of any such right or remedy shall not preclude
the exercise of any other right or remedy.

 

Section 12.14.                  Exhibits and Schedules.  The exhibits and
schedules attached to this Agreement are incorporated herein and shall be
considered a part of this Agreement for the purposes stated herein.

 

Section 12.15.                  Titles of Articles, Sections and Subsections. 
All titles or headings to articles, sections, subsections or other divisions of
this Agreement and the other Loan Documents or the exhibits hereto and thereto,
are only for the convenience of

 

68

--------------------------------------------------------------------------------


 

the parties and shall not be construed to have any effect or meaning with
respect to the other content of such articles, sections, subsections or other
divisions, such other content being controlling as to the agreement between the
parties hereto.

 

Section 12.16.                  Promotional Material.  Borrower authorizes
Lender to issue press releases, advertisements and other promotional materials
in connection with Lender’s own promotional and marketing activities, and
describing the Loan in general terms or in detail and Lender’s participation in
the Loan.  All references to Lender contained in any press release,
advertisement or promotional material issued by Borrower or any other Borrower
Party must be approved in writing by Lender in advance of issuance.

 

Section 12.17.                  Survival.  All of the indemnities made in this
Agreement, the Environmental Indemnity Agreement or any other Loan Document
shall survive the repayment in full of the Obligations and the release of the
Liens evidencing or securing the Loan, and shall survive the transfer (by sale,
foreclosure, conveyance in lieu of foreclosure or otherwise) of any or all
right, title and interest in and to all or any portion of the Collateral to any
party.

 

Section 12.18.                  Governing Law.  The Loan Documents are being
executed and delivered, and are intended to be performed, in the State and the
laws of the State and of the United States of America shall govern the rights
and duties of the parties hereto and the validity, construction, enforcement and
interpretation of the Loan Documents, except to the extent otherwise specified
in any of the Loan Documents.

 

Section 12.19.                  Entire Agreement.  This Agreement and the other
Loan Documents embody the entire agreement and understanding between Lender and
Borrower and supersede all prior agreements and understandings between such
parties relating to the subject matter hereof and thereof.  Accordingly, the
Loan Documents may not be contradicted by evidence of prior, contemporaneous, or
subsequent oral agreements of the parties.  There are no unwritten oral
agreements between the parties.

 

Section 12.20.                  Counterparts.  This Agreement may be executed in
multiple counterparts, each of which shall constitute an original, but all of
which shall constitute one document.

 

Section 12.21.                  Obligations of Borrower, Joint and Several.  If
more than one Person has executed this Agreement or any other Loan Document as
“Borrower”, “Grantor” or “Assignor”, the obligations of all such Persons
hereunder or thereunder shall be joint and several.

 

Section 12.22.                  WAIVER OF PUNITIVE OR CONSEQUENTIAL DAMAGES. 
NEITHER LENDER NOR BORROWER SHALL BE RESPONSIBLE OR LIABLE TO THE OTHERS OR TO
ANY OTHER PERSON FOR ANY PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES WHICH
MAY BE ALLEGED AS A RESULT OF THE LOAN OR THE TRANSACTION CONTEMPLATED
HEREBY, INCLUDING ANY BREACH OR OTHER DEFAULT BY ANY PARTY HERETO.

 

69

--------------------------------------------------------------------------------

 


 

Section 12.23.                  WAIVER OF COUNTERCLAIMS.  BORROWER HEREBY WAIVES
THE RIGHT TO ASSERT A COUNTERCLAIM, OTHER THAN A MANDATORY OR COMPULSORY
COUNTERCLAIM, IN ANY ACTION OR PROCEEDING BROUGHT AGAINST IT BY LENDER ARISING
OUT OF OR IN ANY WAY CONNECTED WITH ANY OF THE LOAN DOCUMENTS, OR THE
OBLIGATIONS.

 

Section 12.24.                  WAIVER OF JURY TRIAL.  TO THE MAXIMUM EXTENT
PERMITTED BY LAW, BORROWER AND LENDER HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
BASED ON THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT OR ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY COURSE
OF CONDUCT, COURSE OF DEALING, STATEMENT (WHETHER VERBAL OR WRITTEN) OR ACTION
OF ANY PARTY OR ANY EXERCISE BY ANY PARTY OF THEIR RESPECTIVE RIGHTS UNDER THE
LOAN DOCUMENTS OR IN ANY WAY RELATING TO THE LOAN OR THE COLLATERAL (INCLUDING
ANY ACTION TO RESCIND OR CANCEL THIS AGREEMENT, AND ANY CLAIM OR DEFENSE
ASSERTING THAT THIS AGREEMENT WAS FRAUDULENTLY INDUCED OR IS OTHERWISE VOID OR
VOIDABLE).  THIS WAIVER IS A MATERIAL INDUCEMENT FOR LENDER TO ENTER THIS
AGREEMENT.

 

ARTICLE 13.

 

LIMITATIONS ON LIABILITY

 

Section 13.1.                         Limitation on Liability.

 

(a)                                 Subject to the qualifications and exceptions
set forth below, Lender shall not enforce the liability and obligations of
Borrower to perform and observe its duties and obligations contained in the
Note, this Agreement, the Mortgage or the other Loan Documents by any action or
proceeding wherein a money judgment shall be sought against Borrower or any
other Borrower Party, provided that Lender may bring a foreclosure action, an
action for specific performance or any other appropriate action or proceeding to
enable Lender to enforce and realize upon its interest under the Note, this
Agreement, the Mortgage and the other Loan Documents, or in the Collateral given
to Lender pursuant to the Loan Documents; provided, further, that, subject to
the qualifications and exceptions set forth below, any judgment in any such
action or proceeding shall be enforceable against Borrower only to the extent of
Borrower’s interest in the Collateral, and Lender, by accepting the Note, this
Agreement, the Mortgage and the other Loan Documents, agrees that subject to the
qualifications and exceptions  set forth below, it shall not sue for, seek or
demand any monetary judgment or deficiency judgment against Borrower, any other
Borrower Party or any officer, director, manager or partner/member of Borrower
in any such action or proceeding under, by reason of or in connection with the
Note, this Agreement, the Mortgage or the other Loan Documents.  References in
this Section 13.1 to the phrase “qualifications and exceptions

 

70

--------------------------------------------------------------------------------


 

set forth below” shall be deemed to include, without limitation, the
qualifications and exceptions set forth below that permit Lender to satisfy
certain procedural requirements necessary to fully realize the security granted
by the Mortgage or the Loan Documents, or to commence or pursue any other
appropriate action or proceeding in order for Lender to exercise its remedies
(i) against the Collateral, (ii) under Section 13.1(b)(ii) hereof and/or
(iii) under the Carveout Indemnity.

 

(b)                                 Notwithstanding anything to the contrary set
forth in this Agreement or the other Loan Documents:

 

(i)                                     the provisions of Section 13.1(a) shall
not:

 

(1)                                 Constitute a waiver, release or impairment
of any obligation evidenced or secured by any of the Loan Documents;

 

(2)                                 Impair the right of Lender to name Borrower,
General Partner and/or Carveout Indemnitor as a party defendant in any action or
suit for foreclosure and sale under the Mortgage;

 

(3)                                 Affect the validity or enforceability of the
Carveout Indemnity, affect the liability, duties and obligations of Carveout
Indemnitor under the Carveout Indemnity, or affect any of the rights and
remedies of Lender under the Carveout Indemnity;

 

(4)                                 Impair the right of Lender to obtain the
appointment of a receiver, impair the validity or enforceability of the
Assignment of Leases and Rents, limit the liability, duties and obligations of
Borrower under the Assignment of Leases and Rents, or limit any of the rights
and remedies of Lender under the Assignment of Leases and Rents;

 

(5)                                 Affect the validity or enforceability of the
Environmental Indemnity Agreement, limit the liability, duties and obligations
of Borrower and Carveout Indemnitor under the Environmental Indemnity Agreement,
or limit the rights and remedies of Lender under the Environmental Indemnity
Agreement; or

 

(6)                                 Constitute a prohibition against Lender to
seek a deficiency judgment against Borrower, General Partner and/or Carveout
Indemnitor solely in order to satisfy procedural requirements necessary to fully
realize the security granted by the Mortgage or under any other Loan Documents,
or to commence or pursue any other action in order to exercise its remedies
(x) against the Collateral, (y) under Section 13.1(b)(ii) hereof and/or
(z) under the Carveout Indemnity; and

 

(ii)                                  Borrower, jointly and severally with
Carveout Indemnitor pursuant to the Carveout Indemnity, hereby agrees to
indemnify and reimburse Lender, within the Demand Period (and nothing set forth
in this Section 13.1 shall constitute a waiver of the right of Lender to enforce
the liability and obligation of Borrower, by money judgment or otherwise), to
the extent of any and all liabilities, costs, losses (including any reduction in
value of the Property or any other Collateral or the loss of Lender’s security
interest

 

71

--------------------------------------------------------------------------------


 

therein), damages, expenses (including reasonable attorneys’ fees and
disbursements, and court costs, if any), or claims suffered or incurred by
Lender by reason of or in connection with any of the following:

 

(1)                                 Any fraud committed by any Borrower Party in
connection with the Loan;

 

(2)                                 Any material misrepresentation contained in
any of the Loan Documents or any report furnished pursuant to any of the Loan
Documents by or at the direction of any Borrower Party;

 

(3)                                 The failure by Borrower to maintain
insurance in accordance with Section 3.1;

 

(4)                                 The failure of any Borrower Party to apply
Operating Revenues received by any Borrower Party to pay Debt Service, Impounds
(if then required), Operating Expenses (including expenses incurred in
fulfilling the obligations of Borrower as “landlord” under any Lease) and
reasonable and necessary capital expenditures or costs during the 12-month
period immediately preceding the occurrence of the Event of Default triggering
Lender’s exercise of remedies; provided, however, that neither Borrower nor
Carveout Indemnitor shall have liability under this subparagraph (4) to the
extent Operating Revenues generated during the 12-month period immediately
preceding the occurrence of the Event of Default triggering Lender’s exercise of
remedies were not sufficient to pay in full all Debt Service, Impounds (if then
required), Operating Expenses (including expenses incurred in fulfilling the
obligations of Borrower as “landlord” under any Lease) and reasonable and
necessary capital expenditures or costs, and all Operating Revenues so received
by any Borrower Party were applied to pay such amounts to the full extent of
Operating Revenues so received; provided further that the foregoing shall not
limit or affect liability under subparagraph (3) above relating to failure to
maintain insurance in accordance with Section 3.1;

 

(5)                                 The misappropriation of any Net Proceeds or
Condemnation awards by any Borrower Party;

 

(6)                                 The failure of any Borrower Party to
(x) properly apply any and all security deposits held by any Borrower Party,
(y) properly return same to Tenants when due, or (z) deliver security deposits
to Lender, any receiver or any Person purchasing the Property or any part
thereof at a foreclosure sale or upon the taking of possession of the Property
or any part thereof by Lender, such receiver or such other Person, provided that
neither Borrower nor Carveout Indemnitor shall have liability under this
subparagraph (6) if (i) the required activity under (z) above is limited or
prohibited by applicable Legal Requirements or (ii) security deposits were
applied in accordance with the terms and conditions of the applicable Lease
prior the occurrence of the Event of Default giving rise to such foreclosure,
appointment of a receiver or action in lieu thereof;

 

72

--------------------------------------------------------------------------------


 

(7)                                 Borrower entering into any easement
(including, without limitation, a utility easement) necessary for the use of the
Collateral as a multifamily project with retail space (consistent with the
Borrower’s use of the Property as of the Funding Date), absent Lender consent;

 

(8)                                 Intentional removal or destruction of
property (without the concurrent replacement thereof with property of at least
equivalent value and utility) constituting any material portion of the
Collateral, or any other intentional and material waste of any portion of the
Collateral, by any Borrower Party;

 

(9)                                 Any Borrower Party contesting or in any way
interfering with, directly or indirectly, any foreclosure action, Uniform
Commercial Code sale and/or deed in lieu of foreclosure transaction commenced by
Lender or with any other enforcement of Lender’s rights, power or remedies under
any of the Loan Documents (whether by making any motion, bringing any
counterclaim (other than mandatory or compulsory counterclaims), claiming any
defense, seeking any injunction or other restraint, commencing any action or
otherwise) in connection with Lender’s rights arising from an Event of Default;
provided, however, that if any Borrower Party raises a defense or commences any
action (other than the occurrence of any of the events described in
subparagraphs (10) and (11) below) and either (i) Lender elects not to challenge
any such defense or action, or (ii) any such defense or action survives a motion
for summary judgment or comparable procedural challenge by Lender, then neither
Borrower nor Carveout Indemnitor shall have liability under this subparagraph
(9);

 

(10)                          Borrower, General Partner or Carveout Indemnitor
(i) filing a voluntary petition under the Bankruptcy Code or any other Federal
or state bankruptcy or insolvency law, or (ii) making an assignment for the
benefit of creditors; or

 

(11)                          Any Borrower Party (i) filing, or joining in the
filing of, an involuntary petition against Borrower, General Partner or Carveout
Indemnitor under the Bankruptcy Code or any other Federal or state bankruptcy or
insolvency law, or (ii) soliciting or causing to be solicited petitioning
creditors for any involuntary petition against Borrower, General Partner or
Carveout Indemnitor, or (iii) filing an answer consenting to or otherwise
acquiescing in or joining in any involuntary petition filed against Borrower,
General Partner or Carveout Indemnitor by any other Person under the Bankruptcy
Code or any other Federal or state bankruptcy or insolvency law, or (iv) voting
adversely to Lender’s interest in any proceeding under the Bankruptcy Code or
any other state or Federal bankruptcy or insolvency law which involves Borrower,
General Partner, Carveout Indemnitor or any portion of the Collateral, or
(v) consenting to or acquiescing or joining in an application for the
appointment of a custodian, receiver, trustee or examiner for Borrower, General
Partner or Carveout Indemnitor or any portion of the Collateral (unless such
action is at the written request of Lender).

 

Notwithstanding the foregoing, if Borrower and any other necessary Borrower
Parties consent, pursuant to a stipulation in form reasonably required by Lender
(to be executed by Borrower and any other necessary Borrower Parties and
delivered to Lender within five (5) Business Days following Lender’s request),
to the appointment of a

 

73

--------------------------------------------------------------------------------


 

receiver for the Property (the identity of such receiver to be designated by
Lender and approved by Borrower, such approval not to be unreasonably withheld),
and neither Borrower nor any other Borrower Party seeks or participates in the
removal of said receiver (absent a material violation by said receiver of the
order appointing the receiver, in which case a substitute receiver designated by
Lender and approved by Borrower, such approval not to be unreasonably withheld,
will be appointed), then neither Borrower nor Carveout Indemnitor shall have
liability under this subsection (b)(ii) solely as a result of any reduction in
value of the Property or any other Collateral during the period that Lender is
pursuing its rights and remedies as a result of an Event of Default.

 

(c)                                  Notwithstanding anything to the contrary
set forth in this Agreement or any of the other Loan Documents: (i) Lender shall
not be deemed to have waived any right which Lender may have under
Section 506(a), 506(b), 1111(b) or any other provisions of the Bankruptcy Code
to file a claim for the full amount of the Obligations or to require that all
Collateral shall continue to secure all of the Obligations owing to Lender in
accordance with the Loan Documents; and (ii) the Obligations shall be fully
recourse to Borrower and Carveout Indemnitor (jointly and severally) in the
event any prohibited Transfer occurs in violation of Section 8.1.

 

[Remainder of this page intentionally blank; Signature page to follow]

 

74

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed by the parties hereto and
is effective as of the day and year first above written.

 

 

BORROWER:

 

 

 

BOYLSTON DOWNTOWN LIMITED PARTNERSHIP, a Massachusetts limited partnership

 

 

 

By:

62 Boylston Street, Inc., its general partner

 

 

 

 

 

By:

 

 

 

Ronald Brown, President

 

 

LENDER:

 

 

 

HARTFORD LIFE INSURANCE COMPANY,

 

a Connecticut corporation

 

 

 

By:

Hartford Investment Management Company, a Delaware corporation,

 

 

Its Agent and Attorney-in-Fact

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to Loan Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

LEGAL DESCRIPTION OF PROPERTY

 

A certain parcel of land with the buildings thereon, situated and now numbered
62 on Boylston Street, in Boston, Suffolk County, Massachusetts, bounded and
described as follows:

 

WESTERLY:

 

by Tremont Street, one hundred ninety-two (192) feet and two-thirds (2/3) of an
inch more or less;

 

 

 

NORTHWESTERLY:

 

by the junction of Tremont and Boylston Street, ten and 50/100 (10.50) feet;

 

 

 

NORTHERLY:

 

by Boylston Street, seventy (70) feet, more or less;

 

 

 

EASTERLY:

 

by Tamworth Street (formerly Lowell Place), two hundred four (204) feet and
eleven and five-eighths (11 5/8) inches, more or less; and

 

 

 

SOUTHERLY:

 

by LaGrange Street, eighty one (81) feet and two and three-eighths (2 3/8)
inches, more or less.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

CLOSING STATEMENT

 

[SEE ATTACHED]

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.1

 

RENT ROLL

 

[SEE ATTACHED]

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.16

 

PERSONAL PROPERTY

 

NONE

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.18

 

LIST OF MATERIAL AGREEMENTS

 

NONE

 

--------------------------------------------------------------------------------